19-36300-cgm          Doc 932       Filed 08/06/20 Entered 08/06/20 15:56:40                   Main Document
                                                Pg 1 of 61



Steven J. Reisman
James V. Drew
KATTEN MUCHIN ROSENMAN LLP
575 Madison Avenue
New York, NY 10022
Telephone:    (212) 940-8800
Facsimile:    (212) 940-8776
Email: sreisman@katten.com
Email: james.drew@katten.com

Counsel for the Wind Down Debtors

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    BARNEYS NEW YORK, INC., et al.,1                                  )   Case No. 19-36300 (CGM)
                                                                      )
                                     Debtors.                         )   (Jointly Administered)
                                                                      )

    DEBTORS’ SIXTH OMNIBUS OBJECTION TO CERTAIN CLAIMS (NO LIABILITY
                CLAIMS AND IMPROPERLY CLASSIFIED CLAIMS)

    THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE, RECLASSIFY, OR
    MODIFY CERTAIN FILED PROOFS OF CLAIM.

    CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES
    AND THEIR CLAIMS IDENTIFIED ON SCHEDULES 1–2 TO THE PROPOSED
    ORDER ATTACHED AS EXHIBIT B TO THIS OBJECTION.


             The above-captioned debtors and debtors in possession (collectively, the “Wind Down

Debtors”) file this omnibus objection (this “Objection”) with respect to each of the claims set forth

on Schedules 1–2 to Exhibit B attached hereto (each, a “Disputed Claim,” each claimant


1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.
19-36300-cgm              Doc 932       Filed 08/06/20 Entered 08/06/20 15:56:40           Main Document
                                                    Pg 2 of 61



thereunder, a “Claimant,” and collectively, the “Disputed Claims” and “Claimants,” respectively)

pursuant to section 502(b) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as

amended, the “Bankruptcy Code”), Rule 3007 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Rule 9013-1(b) of the Local Rules of the Bankruptcy Court for the

Southern District of New York (the “Local Rules”) and this Court’s Objection Procedures Order

(as defined herein). In support of this Objection, the Wind Down Debtors submit the declaration

of Christopher A. Good, a Director at M-III Advisors, LP, financial advisor to the Wind Down

Debtors        and        the    Plan    Administrator   (“M-III”),    attached   hereto   as   Exhibit A

(the “Good Declaration”).               In further support of this Objection, the Wind Down Debtors

respectfully state as follows.

                                                 Relief Requested

          1.          The Wind Down Debtors request entry of an order, substantially in the form

 attached hereto as Exhibit B (the “Proposed Order”), pursuant to section 502(b) of the

 Bankruptcy Code, Bankruptcy Rule 3007, and the Objection Procedures Order, disallowing and

 expunging, reclassifying, or modifying, as the case may be, the claims identified on:

                     a.         Schedule 1 to the Proposed Order because such claims seek recovery of
                                certain amounts for which the Debtors are not liable (the “No Liability
                                Claims”); and

                     b.         Schedule 2 to the Proposed Order because such claims are improperly
                                classified (the “Improperly Classified Claims”);

                                              Jurisdiction and Venue

          2.         The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012. The Wind Down Debtors confirm their consent,



                                                         2
19-36300-cgm       Doc 932     Filed 08/06/20 Entered 08/06/20 15:56:40               Main Document
                                           Pg 3 of 61



 pursuant to Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with

 this Objection to the extent that it is later determined that the Court, absent consent of the parties,

 cannot enter final orders or judgments in connection herewith consistent with Article III of the

 United States Constitution.

         3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.    The statutory bases for the relief requested herein are sections 105(a), 502(b), 503,

 and 507 of the Bankruptcy Code, and Bankruptcy Rule 3007.

                                                Background

         5.    On August 6, 2019, each of the Wind Down Debtors filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code. At the time of filing the petitions, the Wind

 Down Debtors were operating their businesses and managing their properties as debtors in

 possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code. On August 7, 2019,

 the Court entered an order authorizing the joint administration and procedural consolidation of

 the chapter 11 cases pursuant to Bankruptcy Rule 1015(b) [Docket No. 41]. On August 15, 2019,

 the United States Trustee for the Southern District of New York (the “U.S. Trustee”) appointed

 an official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code

 (the “Committee”) [Docket No. 131].

         6.    On November 15, 2019, the Wind Down Debtors filed the Joint Chapter 11 Plan

 of Barneys New York, Inc. and its Debtor Affiliates [Docket No. 527] (the “Plan”), the Disclosure

 Statement for the Joint Chapter 11 Plan of Barneys New York, Inc. and its Debtor Affiliates

 [Docket No. 528], and the Debtors’ Motion for Entry of an Order Approving (I) the Adequacy of

 the Disclosure Statement; (II) Solicitation Notice Procedures; (III) Forms of Ballots and Notices

 in Connection Therewith; and (IV) Certain Dates with Respect Thereto [Docket No. 529]. The

 Wind Down Debtors filed revised versions of their Disclosure Statement on December 9, 2019


                                                   3
19-36300-cgm      Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40              Main Document
                                           Pg 4 of 61



 [Docket No. 579], December 16, 2019 [Docket No. 596] and December 18, 2019 [Docket No.

 611]. The Court entered the Order Approving (I) the Adequacy of the Disclosure Statement;

 (II) Solicitation and Notice Procedures; (III) Forms of Ballots and Notices in Connection

 Therewith; and (IV) Certain Dates with Respect Thereto [Docket No. 612] on December 19,

 2019.

         7.    Following the Wind Down Debtors’ Confirmation Hearing on February 4, 2020,

 the Court entered Findings of Fact, Conclusions of Law, and Order Confirming the Joint Chapter

 11 Plan of Barneys New York, Inc. and its Debtor Affiliates [Docket No. 789] (the “Confirmation

 Order”), on February 5, 2020. The Effective Date of the Plan occurred on February 11, 2020.

 [Docket. No. 797].

                                The Claims Reconciliation Process

         8.     On September 4, 2019, the Court entered an Order (A) Setting Bar Date for

 Submitting Proofs of Claim, (B) Approving Procedures for Submitting Proofs of Claim,

 (C) Approving Notice Thereof, and (D) Granting Related Relief [Docket No. 214]

 (the “Bar Date Order”) establishing certain dates and deadlines for filing proofs of claim

 (collectively, “Proofs of Claims”) in these chapter 11 cases. Among other things, the Bar Date

 Order established the following deadlines: (a) 11:59 p.m., prevailing Eastern Time, on the date

 that was twenty-eight days following completion of service of the Bar Date Notice (as defined in

 the Bar Date Order) as set forth therein, i.e., October 17, 2019 (the “General Claims Bar Date”)

 as the last date and time for certain creditors (including, without limitation, individuals,

 partnerships, corporations, joint ventures, and trusts), other than governmental units, to file Proofs

 of Claims based on prepetition claims, including claims arising under section 503(b)(9) of the

 Bankruptcy Code, against any Debtor; (b) for parties with scheduled pre-petition claims that were

 later amended by the Wind Down Debtors, the later of (i) the General Claims Bar Date or


                                                  4
19-36300-cgm       Doc 932     Filed 08/06/20 Entered 08/06/20 15:56:40               Main Document
                                           Pg 5 of 61



 (ii) 11:59 p.m., prevailing Eastern Time, on the date that is thirty-five days after the date on which

 the Wind Down Debtors provide notice of an amendment, as the last date and time for such parties

 to file Proofs of Claims against any Debtor (the “Supplemental Bar Date”); and (c) February 3,

 2020, at 11:59 p.m., prevailing Eastern Time, as the last date and time for government units to

 file Proofs of Claims based on pre-petition claims against any Debtor (the “Pre-Petition

 Government Claims Bar Date”).

         9.      On September 17, 2019, the Wind Down Debtors filed their Statements of

 Financial Affairs and Schedules of Assets and Liabilities (collectively, the “Schedules”), as

 required by section 521 of the Bankruptcy Code pursuant to Bankruptcy Rule 1007 and the Order

 (I) Extending Time to File Schedules of Assets and Liabilities, Schedules of Current Income and

 Expenditures, Schedules of Executory Contracts and Unexpired Leases, and Statements of

 Financial Affairs and (II) Granting Related Relief [Docket No. 48].

         10.     On November 25, 2019, the Court entered an Order (I) Setting a Bar Date for

 Filing Proofs of Administrative Claims Against Certain Debtors, (II) Establishing Administrative

 Claims Procedures, (III) Approving the Form and Manner of Filing Proofs of Administrative

 Claims, (IV) Approving Notice of the Administrative Claims Bar Date, and (V) Granting Related

 Relief [Docket No. 551] (the “Administrative Claims Bar Date Order”) establishing certain dates,

 deadlines, and procedures for filing proofs of administrative claims (collectively, “Proofs of

 Administrative Claim”) in these chapter 11 cases. Among other things, the Administrative

 Claims Bar Date Order established: January 10, 2020, at 4:00 p.m., prevailing Eastern Time, as

 the last date and time for certain creditors (including, without limitation, individuals, partnerships,

 joint ventures, and trusts) to file Proofs of Administrative Claims (such date, the “Administrative

 Claims Bar Date”) based on claims entitled to administrative priority (other than claims arising




                                                   5
19-36300-cgm          Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                  Main Document
                                               Pg 6 of 61



    under section 503(b)(9) of the Bankruptcy Code) (each, an “Administrative Claim”) arising on or

    prior to December 15, 2019 at 11:59 p.m., prevailing Eastern Time.

           11.     As part of the Plan, the Court established certain dates, deadlines, and procedures

    for filing additional Proofs of Administrative Claim. Among other things, the Plan established

    the following additional deadlines: (a) 30 days after the Confirmation Date, i.e., March 6, 2020,

    to file Proofs of Administrative Claim based on claims entitled to administrative priority arising

    between December 16, 2019 and February 5, 2020 (the “Pre-Confirmation Claims Bar Date”),

    and (b) 30 days after the Effective Date, i.e., March 12, 2020, to file Proofs of Administrative

    Claim based on claims entitled to administrative priority arising after the Confirmation Date (the

    “Post-Confirmation Claims Bar Date,” and together with the General Claims Bar Date,

    Supplemental Claims Bar Date, Pre-Petition Government Claims Bar Date, Administrative

    Claims Bar Date, and Pre-Confirmation Claims Bar Date, the “Bar Dates”). See Plan Art. I(A)(2).

           12.     Due to the large volume of claims in these cases, the Court authorized the Wind

    Down Debtors to file omnibus objections to certain claims in accordance with the procedures set

    forth in the Order (I) Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus

    Claims Satisfaction Procedures, (II) Authorizing the Debtors to File Substantive Omnibus

    Objections to Claims Pursuant to Bankruptcy Rule 3007(c), (d), and (III) Waiving the

    Requirement of Bankruptcy Rule 3007(e)(6) [Docket No. 665] (such procedures thereunder,

    the “Objection Procedures Order”), entered by the Court on January 15, 2020.2

           13.    Following a thorough review of the Proofs of Claim and Proofs of Administrative

    Claim by M-III, the Wind Down Debtors have determined that the Disputed Claims should be



2
      Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection
      Procedures Order.



                                                        6
19-36300-cgm            Doc 932     Filed 08/06/20 Entered 08/06/20 15:56:40          Main Document
                                                Pg 7 of 61



    disallowed and expunged, reclassified, or modified, as the case may be, for the reasons described

    herein and on Schedules 1–2 to the Proposed Order. To ease the administrative burden on the

    Court and the Wind Down Debtors’ estates during the claims reconciliation process, the Wind

    Down Debtors submit this Objection in an omnibus fashion, in accordance with the Bankruptcy

    Rules and the Objection Procedures Order. If the Disputed Claims are not disallowed and

    expunged, reclassified, or modified, as applicable, the potential exists for the relevant Claimants

    to receive an unwarranted recovery against the Wind Down Debtors, to the detriment of other

    similarly-situated creditors. Accordingly, the Wind Down Debtors seek the entry of the Proposed

    Order disallowing and expunging, reclassifying, or modifying, as the case may be, the Disputed

    Claims.

           14.      Pursuant to Bankruptcy Rule 3007 and the Objection Procedures Order, the Wind

    Down Debtors file this Objection to the Disputed Claims on the grounds set forth herein and in

    Schedules 1–2 to the Proposed Order.3 The Wind Down Debtors and their advisors have

    reviewed the Proofs of Claim and Proofs of Administrative Claim filed in these chapter 11 Cases

    and have identified the Disputed Claims that are subject to this Objection. After reviewing the

    Disputed Claims, the Wind Down Debtors do not believe that such amounts accurately represent

    the potential liability, if any, of the Wind Down Debtors or their estates for the Disputed Claims

    asserted therein.

                                                    Objection

           15.      Pursuant to section 502(a) of the Bankruptcy Code, a proof of claim filed under

    section 501 of the Bankruptcy Code is deemed allowed unless a party in interest objects. 11

    U.S.C. § 502(a). Once a party in interest objects, the claimant has the burden to demonstrate the


3
      See Fed. R. Bankr. P. 3007(d)(1)–(8); Objection Procedures Order ¶ 1.



                                                         7
19-36300-cgm       Doc 932       Filed 08/06/20 Entered 08/06/20 15:56:40            Main Document
                                             Pg 8 of 61



 validity of the claim. See, e.g., Residential Capital, LLC, 2016 WL 796860, at *9 (S.D.N.Y. Feb.

 22, 2016).

        16.     Section 503(b) of the Bankruptcy Code provides special priority for “actual,

 necessary costs and expenses of preserving the estate, including wages, salaries, or commission

 for services rendered after the commencement of the case.” 11 U.S.C. § 503(b)(1)(A). This

 priority is meant to facilitate a debtor’s reorganization efforts and encourage third parties that

 would otherwise be reluctant to transact business with the debtor in possession. See, Trs. of

 Amalgamated Ins. Fund v. McFarlin’s, Inc., 789 F.2d 98, 101 (2d Cir. 1986) (“Congress granted

 priority to administrative expenses in order to facilitate the efforts of the trustee or debtor in

 possession to rehabilitate the business for the benefit of all the estate’s creditors.”); In re Old

 Carco LLC, 424 B.R. 633, 641–42 (Bankr. S.D.N.Y. 2010) (“Administrative expenses are

 afforded this priority to facilitate the reorganization effort by encouraging third parties, who might

 otherwise be reluctant to deal with a debtor-in-possession, to transact such business. Absent this

 incentive, third parties would refrain from dealing with the debtor-in-possession, thereby

 inhibiting the reorganization effort and harming pre-petition creditors.”) (citations omitted); see

 also In re ASARCO LLC, 441 B.R. 813, 824 (S.D. Tex. 2010), aff'd, In re ASARCO, L.L.C.,

 650 F.3d 593 (5th Cir. 2011) (“The award of administrative expenses for ‘actual and necessary’

 costs . . . provides ‘third parties who lend goods or services necessary to the successful

 reorganization of the debtor’s estate’ with priority claims over those of unsecured creditors.”)

 (internal citations omitted).

        17.     Not all of a debtor’s postpetition expenses or obligations warrant administrative

 priority; rather, administrative priority applies only to a select subset of a debtor’s overall

 expenses, and such expenses must be both “actual” and “necessary.”                    See 11 U.S.C.




                                                  8
19-36300-cgm       Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40            Main Document
                                            Pg 9 of 61



 § 503(b)(1)(A).    In the Second Circuit, this means that “[a]n expense will be accorded

 administrative status: (1) if it arises out of a transaction between the creditor and the bankrupt’s

 trustee or debtor-in-possession; and (2) only to the extent that the consideration supporting the

 claimant’s right to payment was both supplied to and beneficial to the debtor-in-possession in the

 operation of the business.” In re Enron Corp., 279 B.R. 695, 705-6 (Bankr. S.D.N.Y. 2002)

 (citing Trs. of Amalgamated Ins. Fund, 789 F.2d at 101); accord Food Employers Labor Relations

 Associated v. Great Atlantic & Pacific Tea Company, 620 F. App’x 31, 33 (2d Cir. 2015)

 (summary order); In re A.C.E. Elevator Co., Inc., 347 B.R. 472, 480 (Bankr. S.D.N.Y. 2006).

         18.     Courts in this circuit and elsewhere have consistently construed section

 503(b)(1)(A) narrowly, holding that claims are entitled to administrative priority under the statute

 only to the extent that the consideration underlying the claim provided a “concrete, discernible

 benefit” to the debtor’s estate. See, e.g., In re CIS Corp., 142 B.R. 640, 644 (S.D.N.Y. 1992)

 (denying request to grant administrative priority to claims because the claimant failed to

 demonstrate that the estate derived any “concrete, discernible benefit”); In re Enron Corp., 279

 B.R. at 705 (“The focus on allowance of a priority is to prevent unjust enrichment of the estate,

 not to compensate the creditor for its loss. Thus, a court looks to the actual benefit to the estate,

 not the loss sustained by a creditor.”); Toma Steel Supply, Inc. v. TransAmerican Nat. Gas Corp.

 (In re TransAmerican Nat. Gas Corp.), 978 F.2d 1409, 1416 (5th Cir. 1992) (“The words ‘actual’

 and ‘necessary’ have been construed narrowly: the debt must benefit [the] estate and its

 creditors.”) (internal citations omitted).

         19.     A claimant seeking relief under section 503(b)(1)(A) bears a “heavy burden” of

 demonstrating that its claim is entitled to administrative priority. In re Bernard Techs., 342 B.R.

 174, 177 (Bankr. D. Del. 2006); see also In re Drexel Burnham Lambert Grp. Inc., 134 B.R. 482,




                                                  9
19-36300-cgm       Doc 932     Filed 08/06/20 Entered 08/06/20 15:56:40               Main Document
                                          Pg 10 of 61



 489 (Bankr. S.D.N.Y. 1991) (“The burden of establishing entitlement to priority rests with the

 claimant and ‘should only be granted under extraordinary circumstances, to wit, when the parties

 seeking priority have sustained their burden of demonstrating that their services are actual and

 necessary to preserve the estate.’”) (quoting In re Amfesco Indus., Inc., 81 B.R. 777, 785 (Bankr.

 E.D.N.Y. 1988); In re Kollel Mateh Efraim, LLC, 456 B.R. 185, 194 (S.D.N.Y. 2011) (“The

 claimant must carry the burden of proving entitlement to an administrative claim by showing that

 the expense. . . was a necessary expense. . . [and] directly and substantially benefitted the estate.”)

 (internal quotations omitted); In re Chateaugay Corp., 102 B.R. 335, 353–54 (Bankr. S.D.N.Y.

 1989) (explaining that, for equitable considerations between parties, priorities are to be narrowly

 construed, and “if one claimant is to be preferred over others, the purpose should be clear”)

 (internal quotations and citations omitted).

       A.      No Liability Claims

         20.     As set forth below, the No Liability Claims seek recovery of amounts for which

 the Wind Down Debtors are not liable. Accordingly, to prevent an unwarranted recovery by the

 Claimants asserting the No Liability Claims to the detriment of other creditors, the Wind Down

 Debtors respectfully request entry of an order disallowing and expunging the No Liability Claims

 in their entirety from the Claims Register.

               i. The Wind Down Debtors Have No Liability For the Claims Related to
                  Unused Gift Cards or Merchandise Returns.

         21.     The No Liability Claims are based on unused gift cards (collectively, the “Gift

 Card Claims”) or returned merchandise (collectively, the “Returned Merchandise Claims”).

 Pursuant to the card services agreement (the “CardFact Agreement”) between the Debtors and

 CardFact XXXII (“CardFact”), CardFact assumed liability to consumers for all gift cards,

 including liability for any unredeemed gift cards. See CardFact Agreement §§ 1.01, 3.05. The



                                                  10
19-36300-cgm      Doc 932     Filed 08/06/20 Entered 08/06/20 15:56:40           Main Document
                                         Pg 11 of 61



 gift cards properly and adequately disclaimed this fact. Moreover, per this Court’s Order

 Authorizing (I) Entry Into and Performance Under the Asset Purchase Agreement and Agency

 Agreement, (II) Sale of the Debtors' Assets, and (III) Granting Related Relief [Docket No. 494]

 (the “Sale Order”), the Debtors were required to honor gift cards only for a period of seven days

 following the commencement of the store closing sales. Sale Order ¶ 49. Accordingly, the Wind

 Down Debtors have no liability on account of the Gift Card Claims.

        22.     The Wind Down Debtors likewise have no liability on the Returned Merchandise

 Claims. The Sale Order only required that the Debtors and their agents accept merchandise

 returns seven days from and including the closing date.        Sale Order ¶ 50.     Further, the

 Confirmation Order provided that customers would be able to apply to have their returned

 merchandise sent to them at their election, and the failure to make such an election would result

 in the Claimants being “forever barred, estopped, and enjoined from (a) asserting such Returned

 Merchandise Claim against the Debtors and their chapter 11 estates or their property and (b)

 participating in any distribution in the Chapter 11 Cases on account of such Returned Merchandise

 Claim.” Confirmation Order ¶ 98.

        23.     Thus, the Gift Card Claims and the Returned Merchandise Claims should be

 disallowed and expunged in their entirety.

       B.      Improperly Classified Claims

        24.     Moreover, even if the Wind Down Debtors are liable on account of the Gift Card

 Claims and Returned Merchandise Claims, such claims are improperly classified and should be

 reclassified as general unsecured claims. As set forth in more detail on Schedule 2 to the

 Proposed Order, the Wind Down Debtors object to such Improperly Classified Claims because

 the Wind Down Debtors have determined that these claims assert a priority that is not reflected

 on the Wind Down Debtors’ books and records or assert a priority that is not supported under the


                                               11
19-36300-cgm          Doc 932       Filed 08/06/20 Entered 08/06/20 15:56:40            Main Document
                                               Pg 12 of 61



    Bankruptcy Code.4 Failure to reclassify, or modify, as the case may be, the Improperly Classified

    Claims could result in the relevant Claimant receiving an unwarranted recovery against the Wind

    Down Debtors. Accordingly, the Wind Down Debtors respectfully request entry of an order

    reclassifying or modifying the Improperly Classified Claims with the priority identified in the

    column labeled “Proposed Claim Amounts,” as applicable, on Schedule 2 to the Proposed Order.

                   i. The Gift Card Claims Are Not Entitled to Any Priority.

           25.      The Gift Card Claims are, at best, general unsecured claims not entitled to any

    administrative or other priority. See In re City Sports Inc., 554 B.R. 329, 333 (Bankr. D. Del.

    2016) (“[T]he plain words of the [Bankruptcy Code], as well as its legislative history, show that

    gift card holders are not one of the select group of claimants who receive priority . . . ”). In

    reaching this conclusion, courts have recognized, among other things, the limits of the transaction,

    noting that the “purchase of a gift card is a short transaction, without a temporal relationship . . .

    Whether the consumer uses the gift card in a future transaction, or gives the card to another party

    and that party uses it in a future transaction, is beyond the scope of the inquiry.” Id. at 335-36.

    Accordingly, the receipt of the gift card by the purchaser completes the transaction, and did not

    provide any further concrete benefit to the Wind Down Debtors’ estates.

           26.      Thus, to the extent the Wind Down Debtors have any liability on account of the

    Gift Card Claims, such claims are Improperly Classified Claims and are not entitled to any priority

    treatment.

           27.      The Returned Merchandise Claims likewise are not entitled to any priority

    treatment. See In re City Sports, Inc., 554 B.R. 329, 342 (Bankr. D. Del. 2016) (“The [House of

    Representatives] Report excluded other consumer categories that had been under discussion, such


4
      See Objection Procedures Order ¶ 1(g).



                                                     12
19-36300-cgm      Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40            Main Document
                                          Pg 13 of 61



 as consumers who returned merchandise or held gift cards. The implication of this omission is

 that Congress decided not to provide priority status to gift card holders.”).

        28.     For the foregoing reasons, the Wind Down Debtors respectfully request that the

 Court enter the Proposed Order disallowing and expunging the Gift Card Clams and the Returned

 Merchandise Claims in their entirety from the Claims Register or, in the alternative, reclassifying

 all such claims as general unsecured claims.

                                      Reservation of Rights

        29.     Nothing contained herein is intended or should be construed as an admission as to

 the validity of any claim against the Wind Down Debtors, a waiver of the Wind Down Debtors’

 or any party in interest’s rights to dispute any claims, assert counterclaims, rights of offset or

 recoupment, defenses, object to claims (or other claims or causes of action of a Claimant) on any

 grounds not previously raised in an objection, unless the Bankruptcy Court has allowed a claim

 or ordered otherwise, or seek to estimate any claim at a later date, or an approval or assumption

 of any agreement, contract, or lease under section 365 of the Bankruptcy Code. The Wind Down

 Debtors expressly reserve their right to contest any claim related to the relief sought herein.

 Likewise, if the Court grants the relief sought herein, any payment made pursuant to an order of

 the Court is not intended to be nor should it be construed as an admission as to the validity of any

 claim or a waiver of the Wind Down Debtors’ or any party in interest’s rights to subsequently

 dispute and/or contest such claim.

        Compliance with the Objection Procedures Order and the Bankruptcy Rules

        30.     The Wind Down Debtors respectfully state that the content of this Objection is in

 full compliance with the Objection Procedures Order and the Bankruptcy Rules.




                                                 13
19-36300-cgm         Doc 932    Filed 08/06/20 Entered 08/06/20 15:56:40               Main Document
                                           Pg 14 of 61



          31.    The Wind Down Debtors further respectfully state that notice and service of this

 Objection will be in full compliance with the Objection Procedures Order, the Bankruptcy Rules,

 and Local Rule 9013-(1)(b) for the following reasons:

                a.      This Objection will be filed with the Court and served upon (i) the affected

                        Claimant set forth on each Proof of Claim subject to this Objection or their

                        respective attorney of record, (ii) the U.S. Trustee, and (iii) parties that have

                        filed a request for service of papers under Bankruptcy Rule 2002; and

                b.      With respect to service on Claimants affected by this Objection, the Wind

                        Down Debtors will also serve each such Claimant with a customized

                        Objection Notice tailored, as appropriate, to address the particular creditor,

                        claim, and objection in accordance with the Objection Procedures Order.

                                      Separate Contested Matter

          32.    To the extent that a response is filed regarding any Disputed Claim and the Wind

 Down Debtors are unable to resolve any such response, each such Disputed Claim, and the

 Objection as it pertains to such Disputed Claim, will constitute a separate contested matter as

 contemplated by Bankruptcy Rule 9014 and the Objection Procedures Order. Further, the Wind

 Down Debtors request that any order entered by the Court regarding an objection or other reply

 asserted in response to this Objection be deemed a separate order with respect to each Proof of

 Claim.

                                                Notice

          33.    Notice of this Objection will be provided in accordance with the Final Order

 Establishing    Certain    Notice,     Case    Management,       and    Administrative     Procedures

 [Docket No. 207] and the Objection Procedures Order. The Wind Down Debtors submit that, in

 light of the nature of the relief requested, no other or further notice need be given.


                                                   14
19-36300-cgm       Doc 932     Filed 08/06/20 Entered 08/06/20 15:56:40            Main Document
                                          Pg 15 of 61



                                         No Prior Request

        34.     No prior request for the relief sought in this Objection has been made to this or any

 other court.

New York, NY                                   By: /s/ Steven J. Reisman
Dated: August 6, 2020                          Steven J. Reisman
                                               James V. Drew
                                               KATTEN MUCHIN ROSENMAN LLP
                                               575 Madison Avenue
                                               New York, NY 10022
                                               Telephone:    (212) 940-8800
                                               Facsimile:    (212) 940-8776
                                               Email: sreisman@katten.com
                                               Email: james.drew@katten.com

                                               Counsel for the Wind Down Debtors




                                                 15
19-36300-cgm   Doc 932   Filed 08/06/20 Entered 08/06/20 15:56:40   Main Document
                                    Pg 16 of 61



                                  EXHIBIT A

                                Good Declaration
19-36300-cgm          Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                     Main Document
                                                Pg 17 of 61




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    BARNEYS NEW YORK, INC., et al.,1                                ) Case No. 19-36300 (CGM)
                                                                    )
                                      Debtors.                      ) (Jointly Administered)
                                                                    )

                   DECLARATION OF CHRISTOPHER A. GOOD
      IN SUPPORT OF WIND DOWN DEBTORS’ OBJECTION TO CERTAIN CLAIMS

             I, Christopher A. Good, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury as follows:

             1.     I submit this declaration in support of the Wind Down Debtors’ Sixth Omnibus

Objection to Certain Claims (the “Objection”).2 I am a Director at M-III Advisors, LP (“M-III”)

and have served as financial advisor to Barneys New York, Inc. and its affiliates since June 26,

2019. I also serve as Plan Administrator for the Wind-Down Debtors. I have over 10 years of

experience in financial restructuring, investment banking, private equity, interim management,

turnaround, and management consulting across a wide variety of industries, including, but not

limited to, the retail and real-estate industries.

              2.    The statements in this declaration are, except where specifically noted, based on

    my personal knowledge or opinion, on information that I have received from the Wind Down




1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.

2
      Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection.



                                                           1
19-36300-cgm      Doc 932     Filed 08/06/20 Entered 08/06/20 15:56:40            Main Document
                                         Pg 18 of 61



 Debtors’ employees or advisors, or employees of M-III working directly with me or under my

 supervision, direction, or control, or from the Wind Down Debtors’ books and records maintained

 in the ordinary course of their business. If I were called upon to testify, I could and would

 competently testify to the facts set forth herein on that basis. I am authorized to submit this

 declaration on behalf of the Wind Down Debtors.

        3.      I have reviewed the Disputed Claims and also reviewed and consulted with certain

 of the Wind Down Debtors’ current employees, advisors and professionals who have reviewed

 the Wind Down Debtors’ Schedules and/or books and records with respect to the Disputed

 Claims. For the reasons set forth in the Objection and Schedules 1–2 to the Proposed Order, I

 have determined that the Disputed Claims fail to comport with the Wind Down Debtors’ books

 and records and thus should not be allowed in the amounts asserted. I therefore believe the

 Disputed Claims should instead be disallowed and expunged, reclassified, or modified, consistent

 with the treatment for each such Disputed Claim set forth on Schedules 1–2 to the Proposed

 Order, which are more reflective of the Wind Down Debtors’ books and records.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: August 6, 2020                              By: /s/ Christopher A. Good
 New York, NY                                       Christopher A. Good
                                                    Director
                                                    M-III Advisors, LP




                                                2
19-36300-cgm   Doc 932   Filed 08/06/20 Entered 08/06/20 15:56:40   Main Document
                                    Pg 19 of 61



                                   EXHIBIT B

                                 Proposed Order
19-36300-cgm          Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                    Main Document
                                                Pg 20 of 61




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    BARNEYS NEW YORK, INC., et al.,1                                ) Case No. 19-36300 (CGM)
                                                                    )
                                      Debtors.                      ) (Jointly Administered)
                                                                    )

                      ORDER GRANTING WIND DOWN DEBTORS’ SIXTH
                        OMNIBUS OBJECTION TO CERTAIN CLAIMS

             Upon the objection (the “Objection”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Wind Down Debtors”) for entry of an order (this “Order”)

disallowing and expunging, reclassifying, or modifying each of the Disputed Claims, in

accordance with the treatment for each Disputed Claim as described in Schedules 1–2 to this

Order, all as more fully set forth in the Objection; and upon the Good Declaration filed in support

of the Objection; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the Southern District of New York, dated January 31, 2012; and this Court having the power to

enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Objection in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the Wind Down Debtors’ notice of

the Objection and opportunity for a hearing on the Objection were appropriate under the


1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Objection.



                                                          1
19-36300-cgm      Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40             Main Document
                                          Pg 21 of 61



circumstances and no other notice need be provided; and this Court having reviewed the Objection

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”), if any; and this Court having determined that the legal and factual bases set

forth in the Objection and at the Hearing, if any, establish just cause for the relief granted herein;

and upon all of the proceedings had before this Court; and after due deliberation and sufficient

cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Objection is sustained as set forth herein.

        2.      Each No Liability Claim identified on Schedule 1 attached hereto is disallowed

 and expunged in its entirety; provided, to the extent a No Liability Claim is not disallowed and

 expunged in its entirety under this Order, such claim shall be an Improperly Classified Claim

 identified on Schedule 2 attached hereto.

        3.      Each Improperly Classified Claim identified on Schedule 2 to this Order is

 reclassified or modified, as the case may be; provided that the Wind Down Debtors reserve the

 right to later object to any such reclassified claim on any applicable grounds.

        4.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

 prepetition claim against a Debtor entity; (b) a waiver of any party’s right to dispute any

 prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;

 (d) an implication or admission that any particular claim is of a type specified or defined in the

 Objection or any order granting the relief requested by this Order as related to the Objection; (e) a

 request or authorization to assume any prepetition agreement, contract, or lease pursuant to

 section 365 of the Bankruptcy Code; or (f) a waiver of the Wind Down Debtors’ rights under the

 Bankruptcy Code or any other applicable law.




                                                  2
19-36300-cgm      Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40              Main Document
                                          Pg 22 of 61



        5.      To the extent a response is filed regarding any Disputed Claim, each such Disputed

 Claim, and the Objection as it pertains to such Disputed Claim, will constitute a separate contested

 matter as contemplated by Bankruptcy Rule 9014 and the Objection Procedures Order. This

 Order will be deemed a separate order with respect to each Disputed Claim.

        6.      The Wind Down Debtors are authorized to take all actions necessary to effectuate

 the relief granted in this Order in accordance with the Objection.

        7.      Bankruptcy Management Solutions, Inc. (d/b/a Stretto), the claims agent retained

 in the Debtors’ Chapter 11 cases, is authorized and directed to update the claims register

 maintained in these Chapter 11 cases to reflect the relief granted in this Order.

        8.      Notice of the Objection, as provided therein, shall be deemed good and sufficient

 notice of the Objection, and the requirements set forth in Rule 9013-1(b) of the Local Rules for

 the United States Bankruptcy Court for the Southern District of New York are satisfied.

        9.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

        10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

 New York, NY
 Dated: ___________, 2020

                                                     THE HONORABLE CECILIA G. MORRIS
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
19-36300-cgm   Doc 932   Filed 08/06/20 Entered 08/06/20 15:56:40   Main Document
                                    Pg 23 of 61



                                  SCHEDULES
                19-36300-cgm       Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                          Main Document
                                                             Pg 24 of 61
                                                    Schedule 1 - No Liability Claims


       Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
1   LYN HEALY             Barneys New York,    3334     12/5/2019             Administrative: $0.00                     Expunged   Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $71.80                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $71.80                               See paragraphs 20-22.
2   LYNDSIE BOSS          Barneys New York,    5604     2/14/2020          Administrative: $1,772.07                   Expunged    Per the Sale Order and the
    CARDITO               Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,772.07                               See paragraphs 20-22.
3   MAMTA PATEL           Barneys New York,    5865      3/9/2020          Administrative: $1,565.00                   Expunged    Per the Sale Order and the
                          Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,565.00                               See paragraphs 20-22.
4   MANUELA COLON         Barneys New York,    5708     2/24/2020          Administrative: $1,240.00                   Expunged    Per the Sale Order and the
                          Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,240.00                               See paragraphs 20-22.
5   MARCELO VILLALBA      Barneys New York,    3394     12/6/2019             Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $618.47                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $618.47                               See paragraphs 20-22.
6   MARGARET A BEIM       Barneys New York,    5674     2/21/2020          Administrative: $1,000.00                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,000.00                               See paragraphs 20-22.
7   MARGARET KESSLER      Barneys New York,    5732     2/25/2020          Administrative: $2,962.06                   Expunged    Per the Sale Order and the
                          Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $2,962.06                               See paragraphs 20-22.
8   MARI ANTONIADIS       Barneys New York,    1808     11/17/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $42.38                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $42.38                               See paragraphs 20-22.
9   MARIAN HUNTOON        Barneys New York,    4845      1/2/2020          Administrative: $1,088.08                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,088.08                               See paragraphs 20-22.




                                                                     Page 1 of 18
                  19-36300-cgm       Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                          Main Document
                                                             Pg 25 of 61
                                                    Schedule 1 - No Liability Claims


       Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
10   MARIEL KREFFT DUK    Barneys New York,    1740     11/16/2019             Administrative: $0.00                    Expunged   Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $330.11                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $330.11                               See paragraphs 20-22.
11   MARK HURWITZ         Barney's, Inc.       776       3/6/2020          Administrative: $2,259.50                   Expunged    Per the Sale Order and the
                                                                                     Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $2,259.50                               See paragraphs 20-22.
12   MARLENE TAWIL        Barneys New York,    1363     11/12/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $92.21                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $92.21                               See paragraphs 20-22.
13   MARY ANN             Barney's, Inc.       568      12/2/2019              Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
     WARRINGTON                                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                 Priority: $1,874.35                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,874.35                               See paragraphs 20-22.
14   MARY ANN             Barneys New York,    2900     12/2/2019              Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
     WARRINGTON           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                 Priority: $1,874.35                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,874.35                               See paragraphs 20-22.
15   MARY H CHEN          Barneys New York,    1121     11/10/2019          Administrative: $800.00                    Expunged    Per the Sale Order and the
                          Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                      Total: $800.00                               See paragraphs 20-22.
16   MARY IAGNEMMA        Barneys New York,    2610     11/23/2019         Administrative: $1,000.00                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,000.00                               See paragraphs 20-22.
17   MARY IAGNEMMA        Barneys New York,    2659     11/23/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                 Priority: $1,000.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,000.00                               See paragraphs 20-22.
18   MARY LU HAWES        Barneys New York,    4929      1/6/2020              Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                        General Unsecured: $147.93                                 to unused gift cards or store credit.
                                                                                      Total: $147.93                               See paragraphs 20-22.




                                                                     Page 2 of 18
                 19-36300-cgm       Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                         Main Document
                                                              Pg 26 of 61
                                                     Schedule 1 - No Liability Claims


       Name of Claimant       Debtor Name      Claim #   Date Filed      Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
19   MATTHEW BILSKI        Barneys New York,    1642     11/15/2019             Administrative: $0.00                   Expunged   Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $140.00                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $140.00                               See paragraphs 20-22.
20   MATTHEW FRIEDMAN      Barneys New York,    5313     1/19/2020         Administrative: $1,600.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,600.00                               See paragraphs 20-22.
21   MATTHEW KROPP         Barneys New York,    3896     12/13/2019             Administrative: $0.00                  Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                  Priority: $2,031.88                              Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $2,031.88                               See paragraphs 20-22.
22   MATTHEW WILLIAM       Barneys New York,    2963     12/2/2019              Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
     HARRIS                Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $301.13                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $301.13                               See paragraphs 20-22.
23   MAYA ROSS             Barneys New York,    4010     12/15/2019        Administrative: $1,000.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                  Priority: $1,000.00                              are not liable for claims with respect
                                                                       General Unsecured: $1,000.00                                to unused gift cards or store credit.
                                                                                    Total: $3,000.00                               See paragraphs 20-22.
24   MEGAN SOLLY           Barneys New York,    2509     11/25/2019             Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $200.00                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $200.00                               See paragraphs 20-22.
25   MELISA FUENTES-FLAA   Barneys New York,    3251     12/3/2019              Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $338.15                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $338.15                               See paragraphs 20-22.
26   MELISSA RODRIGUEZ     Barneys New York,    5734     2/25/2020         Administrative: $1,060.92                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,060.92                               See paragraphs 20-22.
27   MENG-CHIN LIN         Barneys New York,    1866     11/18/2019             Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $885.12                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $885.12                               See paragraphs 20-22.




                                                                      Page 3 of 18
                 19-36300-cgm      Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                          Main Document
                                                             Pg 27 of 61
                                                    Schedule 1 - No Liability Claims


       Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
28   MEREDITH SATTLER     Barneys New York,    3662     12/10/2019             Administrative: $0.00                    Expunged   Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $99.45                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $99.45                               See paragraphs 20-22.
29   MEREDITH VOSBURGH    Barneys New York,    1949     11/18/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                    Secured: $125.00                                 Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                        General Unsecured: $125.00                                 to unused gift cards or store credit.
                                                                                      Total: $250.00                               See paragraphs 20-22.
30   MERRYL H. SHABANI    Barneys New York,    1548     11/14/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                 Priority: $2,528.31                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $2,528.31                               See paragraphs 20-22.
31   MICHELLE SHAHBAZI    Barneys New York,    3851     12/12/2019         Administrative: $3,347.00                   Expunged    Per the Sale Order and the
                          Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $3,347.00                               See paragraphs 20-22.
32   MIKE RYBAK & VANDA   Barneys New York,    4572     12/26/2019         Administrative: $1,058.08                   Expunged    Per the Sale Order and CardFact
     RYBAK                Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,058.08                               See paragraphs 20-22.
33   MINDY ELO            Barneys New York,    2805     11/28/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                 Priority: $1,409.94                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,409.94                               See paragraphs 20-22.
34   MINH BINH LUU        Barneys New York,    2000     11/18/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                          Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $172.84                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $172.84                               See paragraphs 20-22.
35   MITCHELL OSTWALD     Barneys New York,    2876     12/2/2019              Administrative: $0.00                   Expunged    Per the Sale Order and the
                          Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                 Priority: $1,302.85                               Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,302.85                               See paragraphs 20-22.
36   MITCHELL OSTWALD     Barneys New York,    5643     2/19/2020          Administrative: $1,302.85                   Expunged    Per the Sale Order and the
                          Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,302.85                               See paragraphs 20-22.




                                                                     Page 4 of 18
                    19-36300-cgm    Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                          Main Document
                                                              Pg 28 of 61
                                                     Schedule 1 - No Liability Claims


       Name of Claimant       Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
37   NAMI LEE              Barneys New York,    2702     11/26/2019             Administrative: $0.00                    Expunged   Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $629.62                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $629.62                               See paragraphs 20-22.
38   NATALIA BRADSHAW      Barneys New York,    2424     11/23/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                      Priority: $28.00                              are not liable for claims with respect
                                                                          General Unsecured: $28.00                                 to unused gift cards or store credit.
                                                                                        Total: $56.00                               See paragraphs 20-22.
39   NATALIA LENSKY        Barneys New York,    3349     12/5/2019              Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $200.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $200.00                               See paragraphs 20-22.
40   NATALIA MAGEE         Barneys New York,    5277     1/16/2020              Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $437.80                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $437.80                               See paragraphs 20-22.
41   NEIL POPOVIC          Barneys New York,    2896     11/30/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $537.94                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $537.94                               See paragraphs 20-22.
42   NICOLE M PEREZ        Barneys New York,    4004     12/15/2019         Administrative: $1,000.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,000.00                               See paragraphs 20-22.
43   NIKTA FORGHANI        Barneys New York,    4313     12/19/2019         Administrative: $1,144.51                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,144.51                               See paragraphs 20-22.
44   NINA V. PATE          Barneys New York,    3004     12/2/2019              Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $183.02                               are not liable for claims with respect
                                                                         General Unsecured: $183.02                                 to unused gift cards or store credit.
                                                                                       Total: $366.04                               See paragraphs 20-22.
45   NING HUANG            Barneys New York,    3210     12/3/2019              Administrative: $0.00                   Expunged    Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                  Priority: $1,689.50                               Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,689.50                               See paragraphs 20-22.




                                                                      Page 5 of 18
                   19-36300-cgm       Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                          Main Document
                                                              Pg 29 of 61
                                                     Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
46   NING HUANG            Barneys New York,    5802      3/3/2020          Administrative: $1,689.50                    Expunged   Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,689.50                               See paragraphs 20-22.
47   NORMAN M ROWE         Barneys New York,    1817     11/17/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                  Priority: $2,000.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $2,000.00                               See paragraphs 20-22.
48   OLENA WILSON          Barneys New York,    4808     12/30/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $400.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $400.00                               See paragraphs 20-22.
49   OREN ROSENBAUM        Barneys New York,    3501     12/9/2019           Administrative: $800.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $800.00                               See paragraphs 20-22.
50   PALLAVI DAS           Barneys New York,    3955     12/14/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                    Secured: $200.00                                 Agreement, the Wind Down Debtors
                                                                                    Priority: $200.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $400.00                               See paragraphs 20-22.
51   PAMELA BROOKS         Barneys New York,    5745     2/27/2020          Administrative: $1,880.52                   Expunged    Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,880.52                               See paragraphs 20-22.
52   PANTHEA TIZABGAR      Barneys New York,    3338     12/5/2019          Administrative: $1,500.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,500.00                               See paragraphs 20-22.
53   PARICHER FARHAD       Barney's, Inc.       653      12/29/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                                                                                    Secured: $60.00                                 Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                        Total: $60.00                               See paragraphs 20-22.
54   PARKER SHULL          Barneys New York,    4765     12/30/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $107.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $107.00                               See paragraphs 20-22.




                                                                      Page 6 of 18
                   19-36300-cgm       Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                          Main Document
                                                              Pg 30 of 61
                                                     Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
55   PATRICIA C ROTHMAN    Barneys New York,    5787      3/2/2020          Administrative: $1,322.81                    Expunged   Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,322.81                               See paragraphs 20-22.
56   PAULA CATHERINE       Barney's, Inc.       534      11/18/2019         Administrative: $1,680.00                   Expunged    Per the Sale Order and CardFact
     FELLBAUM                                                                         Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,680.00                               See paragraphs 20-22.
57   PAULA K ERICKSON      Barneys New York,    1524     11/14/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $100.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $100.00                               See paragraphs 20-22.
58   PHILIP LANKFORD       Barneys New York,    5038      1/7/2020             Administrative: $50.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                      Priority: $50.00                              are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $100.00                               See paragraphs 20-22.
59   QURAT UL ANN ALI      Barneys New York,    2069     11/19/2019         Administrative: $1,881.40                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,881.40                               See paragraphs 20-22.
60   RACHEL PADILLA        Barneys New York,    1944     11/18/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $300.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $300.00                               See paragraphs 20-22.
61   RACHEL SUTTON         Barneys New York,    5798      3/3/2020          Administrative: $6,604.64                   Expunged    Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $6,604.64                               See paragraphs 20-22.
62   RAMY KNIGHT           Barneys New York,    3226     12/3/2019          Administrative: $1,500.00                   Expunged    Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,500.00                               See paragraphs 20-22.
63   REGINA BELMONTE       Barneys New York,    5942      4/3/2020          Administrative: $1,300.00                   Expunged    Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,300.00                               See paragraphs 20-22.




                                                                      Page 7 of 18
                   19-36300-cgm     Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                          Main Document
                                                              Pg 31 of 61
                                                     Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
64   RENA AMITAY           Barneys New York,    1714     11/15/2019            Administrative: $0.00                     Expunged   Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                  Priority: $1,150.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,150.00                               See paragraphs 20-22.
65   RENA AMITAY           Barneys New York,    4222     12/17/2019         Administrative: $1,150.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,150.00                               See paragraphs 20-22.
66   REYNOLD HARVEY        Barneys New York,    5836      3/5/2020          Administrative: $5,000.00                   Expunged    Per the Sale Order and the
                           Inc.                                                       Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $5,000.00                               See paragraphs 20-22.
67   ROBERT M. CUMMING     Barneys New York,    1769     11/16/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
     JR                    Inc.                                                    Secured: $500.00                                 Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $500.00                               See paragraphs 20-22.
68   ROGER KASS            Barneys New York,    1877     11/18/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                          Total: $0.00                              See paragraphs 20-22.
69   RONALD BAILEY         Barneys New York,    5364     1/21/2020             Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $353.19                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $353.19                               See paragraphs 20-22.
70   RONTEZ VALENTINE      Barneys New York,    2617     11/26/2019            Administrative: $0.00                    Expunged    Per the Sale Order and the
                           Inc.                                                  Secured: $1,513.36                                 Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,513.36                               See paragraphs 20-22.
71   ROSS MARQUAND         Barneys New York,    5256     1/14/2020          Administrative: $6,306.73                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                  Priority: $6,306.73                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $12,613.46                                See paragraphs 20-22.
72   ROXY NABA             Barneys New York,    4737     12/27/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                       Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                      Priority: $21.33                              are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                        Total: $21.33                               See paragraphs 20-22.




                                                                      Page 8 of 18
                 19-36300-cgm       Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                         Main Document
                                                              Pg 32 of 61
                                                     Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed      Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
73   SAHAR KARAMOUZ        Barneys New York,    5943      4/4/2020         Administrative: $1,510.48                    Expunged   Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,510.48                               See paragraphs 20-22.
74   SALLY VILLARETE       Barneys New York,    4864     12/31/2019        Administrative: $2,978.81                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $2,978.81                               See paragraphs 20-22.
75   SALLY VILLARETE       Barneys New York,    4868     12/31/2019             Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                  Priority: $2,978.81                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $2,978.81                               See paragraphs 20-22.
76   SAMANTHA DICKOW       Barneys New York,    5845      3/5/2020         Administrative: $2,601.00                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $2,601.00                               See paragraphs 20-22.
77   SAMANTHA SIDLEY       Barneys New York,    2171     11/20/2019             Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                       General Unsecured: $4,000.00                                to unused gift cards or store credit.
                                                                                    Total: $4,000.00                               See paragraphs 20-22.
78   SANDRA MICONE         Barneys New York,    5418     1/27/2020              Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $16.34                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                        Total: $16.34                              See paragraphs 20-22.
79   SANDRA MILLENDER      Barneys New York,    5668     2/20/2020         Administrative: $1,585.26                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,585.26                               See paragraphs 20-22.
80   SANDRA SIMANSKYTE     Barneys New York,    5246     1/14/2020         Administrative: $1,500.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,500.00                               See paragraphs 20-22.
81   SARAH M. THRELFALL    Barneys New York,    4398     12/23/2019             Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $745.65                              are not liable for claims with respect
                                                                        General Unsecured: $745.65                                 to unused gift cards or store credit.
                                                                                    Total: $1,491.30                               See paragraphs 20-22.




                                                                      Page 9 of 18
                  19-36300-cgm     Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                         Main Document
                                                             Pg 33 of 61
                                                    Schedule 1 - No Liability Claims


       Name of Claimant      Debtor Name      Claim #   Date Filed      Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
82   SCOTT L JONES        Barneys New York,    1385     11/13/2019           Administrative: $0.00                     Expunged   Per the Sale Order and CardFact
                          Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                 Priority: $1,500.01                              are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                   Total: $1,500.01                               See paragraphs 20-22.
83   SEAN ADAMS           Barneys New York,    5826      3/4/2020         Administrative: $2,032.32                   Expunged    Per the Sale Order and the
                          Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                      Priority: $0.00                             Debtors are not liable for claims with
                                                                         General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                   Total: $2,032.32                               See paragraphs 20-22.
84   SENIHA KOKSAL        Barneys New York,    5758     2/27/2020        Administrative: $11,040.00                   Expunged    Per the Sale Order and the
                          Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                 Priority: $3,025.00                              Debtors are not liable for claims with
                                                                         General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                  Total: $14,065.00                               See paragraphs 20-22.
85   SENIHA KOKSAL        Barneys New York,    5824      3/4/2020        Administrative: $11,040.00                   Expunged    Per the Sale Order and the
                          Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                      Priority: $0.00                             Debtors are not liable for claims with
                                                                         General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                  Total: $11,040.00                               See paragraphs 20-22.
86   SEUNGEUN SEUNG       Barneys New York,    2113     11/19/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $246.37                              are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $246.37                               See paragraphs 20-22.
87   SHALINI JARIWALA     Barneys New York,    2546     11/25/2019           Administrative: $0.00                    Expunged    Per the Sale Order and the
                          Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                   Priority: $503.50                              Debtors are not liable for claims with
                                                                         General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $503.50                               See paragraphs 20-22.
88   SHANE DONAHUE        Barneys New York,    3219     12/4/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $400.00                              are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $400.00                               See paragraphs 20-22.
89   SHANSONG ZHANG       Barneys New York,    2685     11/29/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                          Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $469.55                              are not liable for claims with respect
                                                                         General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $469.55                               See paragraphs 20-22.
90   SHARON M COURY       Barneys New York,    5940      4/3/2020          Administrative: $250.00                    Expunged    Per the Sale Order and the
                          Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                      Priority: $0.00                             Debtors are not liable for claims with
                                                                         General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $250.00                               See paragraphs 20-22.




                                                                    Page 10 of 18
                 19-36300-cgm       Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                         Main Document
                                                              Pg 34 of 61
                                                     Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed      Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
91   SHAWN HAMILTON        Barneys New York,    1389     11/12/2019           Administrative: $0.00                     Expunged   Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $218.94                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $218.94                               See paragraphs 20-22.
92   SHEILA GUTMAN         Barneys New York,    5918     3/23/2020         Administrative: $1,555.00                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,555.00                               See paragraphs 20-22.
93   SHERYL MERSTEN        Barneys New York,    5723     2/25/2020         Administrative: $4,033.84                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $4,033.84                               See paragraphs 20-22.
94   SHUANG WANG           Barneys New York,    4821     12/31/2019        Administrative: $1,219.94                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,219.94                               See paragraphs 20-22.
95   SHUO WANG             Barneys New York,    4039     12/15/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $544.82                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $544.82                               See paragraphs 20-22.
96   SIMA KAZEROONI        Barneys New York,    4916      1/3/2020            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $430.92                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $430.92                               See paragraphs 20-22.
97   SIMA KAZEROONI        Barneys New York,    4917      1/3/2020            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $590.76                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $590.76                               See paragraphs 20-22.
98   SIMONA LEWIS          Barneys New York,    5760     2/28/2020         Administrative: $1,351.18                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,351.18                               See paragraphs 20-22.
99   SIMONETTE LOWY        Barneys New York,    1430     11/13/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
     GRIFKA                Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $832.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $832.00                               See paragraphs 20-22.




                                                                     Page 11 of 18
                   19-36300-cgm     Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                         Main Document
                                                              Pg 35 of 61
                                                     Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed      Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
100   SONI BHATIA          Barneys New York,    1884     11/18/2019            Administrative: $0.00                    Expunged   Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $54.76                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $54.76                               See paragraphs 20-22.
101   SOO MIN JI           Barneys New York,    4328     12/19/2019        Administrative: $5,127.19                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $5,127.19                               See paragraphs 20-22.
102   STACEY STERMAN       Barneys New York,    5706     2/24/2020         Administrative: $1,235.82                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,235.82                               See paragraphs 20-22.
103   STACI H. BAHN        Barneys New York,    5916     3/23/2020          Administrative: $240.00                    Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                      Total: $240.00                               See paragraphs 20-22.
104   STACY CLAYWELL       Barneys New York,    5789      3/2/2020         Administrative: $1,380.00                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                    Total: $1,380.00                               See paragraphs 20-22.
105   STELLA FLORES        Barneys New York,    1834     11/17/2019            Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $500.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $500.00                               See paragraphs 20-22.
106   STEPHANIE BLACK      Barneys New York,    3222     12/4/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $200.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $200.00                               See paragraphs 20-22.
107   STEPHANIE LEE        Barneys New York,    4205     12/18/2019            Administrative: $0.00                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                   Priority: $607.48                               Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                      Total: $607.48                               See paragraphs 20-22.
108   STEPHANIE MANICHE    Barneys New York,    3660     12/10/2019           Administrative: $50.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $50.00                              are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $100.00                               See paragraphs 20-22.




                                                                     Page 12 of 18
                    19-36300-cgm     Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                         Main Document
                                                               Pg 36 of 61
                                                      Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed      Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
109   SUSAN GROBMAN         Barneys New York,    1804     11/17/2019         Administrative: $406.61                     Expunged   Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $406.61                               are not liable for claims with respect
                                                                         General Unsecured: $400.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,213.22                               See paragraphs 20-22.
110   SUSAN JARMON          Barneys New York,    1396     11/12/2019            Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $300.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $300.00                               See paragraphs 20-22.
111   SUSAN JEAN SAWYER     Barneys New York,    2531     11/25/2019            Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                  Priority: $1,500.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,500.00                               See paragraphs 20-22.
112   SUSAN QUICK           Barneys New York,    2718     11/26/2019         Administrative: $200.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $200.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $400.00                               See paragraphs 20-22.
113   SUZANNE ZWICKER       Barneys New York,    4121     12/16/2019        Administrative: $1,499.69                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,499.69                               See paragraphs 20-22.
114   SYDNEY T POITIER      Barneys New York,    3134     12/3/2019         Administrative: $2,000.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $2,000.00                               See paragraphs 20-22.
115   TAMAR HARGROVE        Barneys New York,    5569     2/11/2020             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                  Priority: $1,000.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,000.00                               See paragraphs 20-22.
116   TARYN PARILLON        Barneys New York,    4636     12/26/2019        Administrative: $1,177.67                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,177.67                               See paragraphs 20-22.
117   TERRI FRANKLIN        Barneys New York,    5921     3/24/2020          Administrative: $650.00                    Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                       Total: $650.00                               See paragraphs 20-22.




                                                                      Page 13 of 18
                  19-36300-cgm       Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                         Main Document
                                                               Pg 37 of 61
                                                      Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed      Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
118   TESSA E. NOE          Barneys New York,    5413     1/27/2020         Administrative: $2,975.65                    Expunged   Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $2,975.65                               See paragraphs 20-22.
119   THERESA TOLLIVER      Barneys New York,    5875      3/9/2020         Administrative: $1,008.99                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,008.99                               See paragraphs 20-22.
120   THOMAS KEASLING       Barneys New York,    4571     12/24/2019           Administrative: $29.15                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                        Total: $29.15                               See paragraphs 20-22.
121   THOMAS KRESNICKA      Barneys New York,    4601     12/24/2019            Administrative: $0.00                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                    Priority: $231.60                               Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                       Total: $231.60                               See paragraphs 20-22.
122   THUHA DAO             Barneys New York,    4092     12/16/2019        Administrative: $1,022.68                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,022.68                               See paragraphs 20-22.
123   TIFFANY BECK          Barneys New York,    5714     2/24/2020         Administrative: $2,241.00                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $2,241.00                               See paragraphs 20-22.
124   TIKVA NEMANI          Barneys New York,    3531     12/9/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $196.01                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $196.01                               See paragraphs 20-22.
125   TODD JAY MITTY        Barneys New York,    4589     12/24/2019            Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $100.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $100.00                               See paragraphs 20-22.
126   TONISE MCRAE          Barneys New York,    5819      3/4/2020         Administrative: $1,708.20                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,708.20                               See paragraphs 20-22.




                                                                      Page 14 of 18
                    19-36300-cgm    Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                         Main Document
                                                              Pg 38 of 61
                                                     Schedule 1 - No Liability Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed      Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
127   TONYA WHITENOEL      Barneys New York,    4144     12/19/2019         Administrative: $221.55                     Expunged   Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                   Priority: $221.55                               Debtors are not liable for claims with
                                                                        General Unsecured: $221.55                                 respect to returned merchandise.
                                                                                      Total: $664.65                               See paragraphs 20-22.
128   TYLA BOHBOT          Barneys New York,    1594     11/14/2019            Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                   Secured: $267.18                                 Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                        General Unsecured: $267.18                                 to unused gift cards or store credit.
                                                                                      Total: $534.36                               See paragraphs 20-22.
129   TYLER SAGER          Barneys New York,    1937     11/18/2019        Administrative: $2,220.40                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $2,220.40                               See paragraphs 20-22.
130   VALERIE ULENE        Barneys New York,    2088     11/19/2019        Administrative: $1,000.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                       Priority: $0.00                             are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                    Total: $1,000.00                               See paragraphs 20-22.
131   VICTORIA BOND        Barneys New York,    1666     11/15/2019            Administrative: $0.00                   Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                   Priority: $346.49                               Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                      Total: $346.49                               See paragraphs 20-22.
132   WAHID HAMID          Barneys New York,    2699     11/29/2019            Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $500.00                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $500.00                               See paragraphs 20-22.
133   WEIJUE YIN           Barneys New York,    5912     3/20/2020          Administrative: $786.52                    Expunged    Per the Sale Order and the
                           Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                       Priority: $0.00                             Debtors are not liable for claims with
                                                                          General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                      Total: $786.52                               See paragraphs 20-22.
134   WENDELL CALTON       Barneys New York,    3335     12/5/2019             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $397.88                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $397.88                               See paragraphs 20-22.
135   WENDY FINKEL         Barneys New York,    4918      1/3/2020             Administrative: $0.00                   Expunged    Per the Sale Order and CardFact
                           Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $133.37                               are not liable for claims with respect
                                                                          General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                      Total: $133.37                               See paragraphs 20-22.




                                                                     Page 15 of 18
                  19-36300-cgm       Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                         Main Document
                                                               Pg 39 of 61
                                                      Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed      Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
136   WILLIAM BOSAK         Barneys New York,    4355     12/20/2019           Administrative: $0.00                     Expunged   Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $151.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $151.00                               See paragraphs 20-22.
137   WILLIAM CHANG         Barneys New York,    5725     2/24/2020         Administrative: $2,079.70                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $2,079.70                               See paragraphs 20-22.
138   WILLIAM GARCIA        Barneys New York,    3496     12/9/2019         Administrative: $2,040.30                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $2,040.30                               See paragraphs 20-22.
139   WILLIAM NACEY         Barneys New York,    3188     12/4/2019            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $690.53                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $690.53                               See paragraphs 20-22.
140   WILLIAM QUARTNER      Barneys New York,    1465     11/13/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                  Priority: $3,446.09                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $3,446.09                               See paragraphs 20-22.
141   WILLIAM RASMUSSEN     Barneys New York,    4915      1/3/2020          Administrative: $399.00                    Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                  Priority: $1,099.00                               Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,498.00                               See paragraphs 20-22.
142   WISLAWA ROSENBLUM     Barneys New York,    1797     11/17/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $130.34                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $130.34                               See paragraphs 20-22.
143   WONJI LEE KIM         Barneys New York,    5004      1/6/2020            Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $441.20                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $441.20                               See paragraphs 20-22.
144   XIAOLU WANG           Barneys New York,    1914     11/17/2019           Administrative: $0.00                    Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                    Priority: $200.00                               are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $200.00                               See paragraphs 20-22.




                                                                      Page 16 of 18
                    19-36300-cgm     Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                         Main Document
                                                               Pg 40 of 61
                                                      Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed      Current Claim Amounts           Proposed Claim Amounts           Reason for Objection
145   YASMIN KAZEMINY       Barneys New York,    1988     11/19/2019             Administrative: $0.00                   Expunged   Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                        General Unsecured: $2,700.00                                respect to returned merchandise.
                                                                                     Total: $2,700.00                               See paragraphs 20-22.
146   YASU K. GRAHAM        Barneys New York,    2421     11/25/2019             Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                   Priority: $1,488.44                              are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,488.44                               See paragraphs 20-22.
147   YASU K. GRAHAM        Barneys New York,    3707     12/10/2019        Administrative: $1,488.44                   Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                        Priority: $0.00                             are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                     Total: $1,488.44                               See paragraphs 20-22.
148   YISHI WANG            Barneys New York,    3238     12/3/2019              Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                            Inc.                                                      Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $143.20                              are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $143.20                               See paragraphs 20-22.
149   YOUN JO LEE           Barneys New York,    4022     12/16/2019             Administrative: $0.00                  Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                     Priority: $507.00                              Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                       Total: $507.00                               See paragraphs 20-22.
150   YOUN JO LEE           Barneys New York,    5780      3/2/2020              Administrative: $0.00                  Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                     Priority: $500.00                              Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                       Total: $500.00                               See paragraphs 20-22.
151   YVETTE BLACK          BNY Licensing         27      11/19/2019             Administrative: $0.00                  Expunged    Per the Sale Order and CardFact
                            Corp.                                                     Secured: $0.00                                Agreement, the Wind Down Debtors
                                                                                     Priority: $119.20                              are not liable for claims with respect
                                                                           General Unsecured: $0.00                                 to unused gift cards or store credit.
                                                                                       Total: $119.20                               See paragraphs 20-22.
152   YVETTE LARSON         Barneys New York,    5687     2/23/2020         Administrative: $1,010.00                   Expunged    Per the Sale Order and the
                            Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                        Priority: $0.00                             Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                     Total: $1,010.00                               See paragraphs 20-22.
153   ZACHARY JAMES         Barneys New York,    5082      1/9/2020              Administrative: $0.00                  Expunged    Per the Sale Order and the
      WRIGHT                Inc.                                                      Secured: $0.00                                Confirmation Order, the Wind Down
                                                                                     Priority: $124.50                              Debtors are not liable for claims with
                                                                           General Unsecured: $0.00                                 respect to returned merchandise.
                                                                                       Total: $124.50                               See paragraphs 20-22.




                                                                      Page 17 of 18
                  19-36300-cgm       Doc 932        Filed 08/06/20 Entered 08/06/20 15:56:40                    Main Document
                                                               Pg 41 of 61
                                                      Schedule 1 - No Liability Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed   Current Claim Amounts         Proposed Claim Amounts           Reason for Objection
154   ZOE E PIDGEON         Barneys New York,    4579     12/26/2019        Administrative: $0.00                   Expunged   Per the Sale Order and the
                            Inc.                                                  Secured: $0.00                               Confirmation Order, the Wind Down
                                                                                   Priority: $0.00                             Debtors are not liable for claims with
                                                                        General Unsecured: $0.00                               respect to returned merchandise.
                                                                                     Total: $0.00                              See paragraphs 20-22.


      TOTALS                                                                         $206,742.32                       $0.00




                                                                   Page 18 of 18
                19-36300-cgm       Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                             Main Document
                                                             Pg 42 of 61
                                              Schedule 2 - Improperly Classified Claims


       Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
1   LYN HEALY             Barneys New York,    3334     12/5/2019              Administrative: $0.00             Administrative: $0.00     This is a claim with respect to
                          Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $71.80                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00          General Unsecured: $71.80      classified as a general
                                                                                       Total: $71.80                     Total: $71.80     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
2   LYNDSIE BOSS          Barneys New York,    5604     2/14/2020           Administrative: $1,772.07              Administrative: $0.00   This is a claim with respect to
    CARDITO               Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $1,772.07     general unsecured claim. See
                                                                                     Total: $1,772.07                  Total: $1,772.07    paragraphs 24-28.
3   MAMTA PATEL           Barneys New York,    5865      3/9/2020           Administrative: $1,565.00              Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $1,565.00     general unsecured claim. See
                                                                                     Total: $1,565.00                  Total: $1,565.00    paragraphs 24-28.
4   MANUELA COLON         Barneys New York,    5708     2/24/2020           Administrative: $1,240.00              Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $1,240.00     general unsecured claim. See
                                                                                     Total: $1,240.00                  Total: $1,240.00    paragraphs 24-28.
5   MARCELO VILLALBA      Barneys New York,    3394     12/6/2019              Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                    Priority: $618.47                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $618.47      classified as a general
                                                                                       Total: $618.47                    Total: $618.47    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
6   MARGARET A BEIM       Barneys New York,    5674     2/21/2020           Administrative: $1,000.00              Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                        Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                     Total: $1,000.00                  Total: $1,000.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
7   MARGARET KESSLER      Barneys New York,    5732     2/25/2020           Administrative: $2,962.06              Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $2,962.06     general unsecured claim. See
                                                                                     Total: $2,962.06                  Total: $2,962.06    paragraphs 24-28.
8   MARI ANTONIADIS       Barneys New York,    1808     11/17/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $42.38                   Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00         General Unsecured: $42.38      classified as a general
                                                                                        Total: $42.38                     Total: $42.38    unsecured claim. See
                                                                                                                                           paragraphs 24-28.




                                                                     Page 1 of 20
                  19-36300-cgm       Doc 932     Filed 08/06/20 Entered 08/06/20 15:56:40                            Main Document
                                                              Pg 43 of 61
                                               Schedule 2 - Improperly Classified Claims


       Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
9    MARIAN HUNTOON       Barneys New York,    4845      1/2/2020          Administrative: $1,088.08               Administrative: $0.00   This is a claim with respect to
                          Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                       Priority: $0.00                   Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $1,088.08     classified as a general
                                                                                    Total: $1,088.08                   Total: $1,088.08    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
10   MARIEL KREFFT DUK    Barneys New York,    1740     11/16/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                          Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $330.11                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $330.11      classified as a general
                                                                                      Total: $330.11                    Total: $330.11     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
11   MARK HURWITZ         Barney's, Inc.       776       3/6/2020           Administrative: $2,259.50              Administrative: $0.00   This is a claim with respect to
                                                                                      Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $2,259.50     general unsecured claim. See
                                                                                     Total: $2,259.50                  Total: $2,259.50    paragraphs 24-28.
12   MARLENE TAWIL        Barneys New York,    1363     11/12/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $92.21                   Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00         General Unsecured: $92.21      classified as a general
                                                                                        Total: $92.21                     Total: $92.21    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
13   MARY ANN             Barney's, Inc.       568      12/2/2019              Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
     WARRINGTON                                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                  Priority: $1,874.35                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $1,874.35     classified as a general
                                                                                    Total: $1,874.35                   Total: $1,874.35    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
14   MARY ANN             Barneys New York,    2900     12/2/2019              Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
     WARRINGTON           Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                  Priority: $1,874.35                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $1,874.35     classified as a general
                                                                                    Total: $1,874.35                   Total: $1,874.35    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
15   MARY H CHEN          Barneys New York,    1121     11/10/2019           Administrative: $800.00               Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00        General Unsecured: $800.00      general unsecured claim. See
                                                                                       Total: $800.00                    Total: $800.00    paragraphs 24-28.
16   MARY IAGNEMMA        Barneys New York,    2610     11/23/2019          Administrative: $1,000.00              Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                        Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                     Total: $1,000.00                  Total: $1,000.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.




                                                                     Page 2 of 20
                 19-36300-cgm      Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                             Main Document
                                                             Pg 44 of 61
                                              Schedule 2 - Improperly Classified Claims


       Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
17   MARY IAGNEMMA        Barneys New York,    2659     11/23/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                          Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                  Priority: $1,000.00                    Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $0.00        General Unsecured: $1,000.00     classified as a general
                                                                                    Total: $1,000.00                   Total: $1,000.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
18   MARY LU HAWES        Barneys New York,    4929      1/6/2020               Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                          Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                      Priority: $0.00                   Priority: $0.00    credit, which is properly
                                                                         General Unsecured: $147.93        General Unsecured: $147.93      classified as a general
                                                                                      Total: $147.93                    Total: $147.93     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
19   MATTHEW BILSKI       Barneys New York,    1642     11/15/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                          Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $140.00                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $140.00      classified as a general
                                                                                      Total: $140.00                    Total: $140.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
20   MATTHEW FRIEDMAN     Barneys New York,    5313     1/19/2020           Administrative: $1,600.00              Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                        Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $1,600.00     classified as a general
                                                                                     Total: $1,600.00                  Total: $1,600.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
21   MATTHEW KROPP        Barneys New York,    3896     12/13/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                          Inc.                                                       Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                  Priority: $2,031.88                    Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $2,031.88     general unsecured claim. See
                                                                                    Total: $2,031.88                   Total: $2,031.88    paragraphs 24-28.
22   MATTHEW WILLIAM      Barneys New York,    2963     12/2/2019              Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
     HARRIS               Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                    Priority: $301.13                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $301.13      classified as a general
                                                                                      Total: $301.13                     Total: $301.13    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
23   MAYA ROSS            Barneys New York,    4010     12/15/2019         Administrative: $1,000.00               Administrative: $0.00   This is a claim with respect to
                          Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                  Priority: $1,000.00                    Priority: $0.00   credit, which is properly
                                                                       General Unsecured: $1,000.00       General Unsecured: $3,000.00     classified as a general
                                                                                    Total: $3,000.00                   Total: $3,000.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
24   MEGAN SOLLY          Barneys New York,    2509     11/25/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                          Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $200.00                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $200.00      classified as a general
                                                                                      Total: $200.00                    Total: $200.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.




                                                                     Page 3 of 20
                19-36300-cgm        Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                             Main Document
                                                              Pg 45 of 61
                                               Schedule 2 - Improperly Classified Claims


       Name of Claimant       Debtor Name      Claim #   Date Filed       Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
25   MELISA FUENTES-FLAA   Barneys New York,    3251     12/3/2019              Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $338.15                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00         General Unsecured: $338.15      classified as a general
                                                                                       Total: $338.15                    Total: $338.15     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
26   MELISSA RODRIGUEZ     Barneys New York,    5734     2/25/2020           Administrative: $1,060.92              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,060.92     general unsecured claim. See
                                                                                      Total: $1,060.92                  Total: $1,060.92    paragraphs 24-28.
27   MENG-CHIN LIN         Barneys New York,    1866     11/18/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                     Priority: $885.12                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $885.12      classified as a general
                                                                                        Total: $885.12                    Total: $885.12    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
28   MEREDITH SATTLER      Barneys New York,    3662     12/10/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                      Priority: $99.45                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00          General Unsecured: $99.45     classified as a general
                                                                                        Total: $99.45                      Total: $99.45    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
29   MEREDITH VOSBURGH     Barneys New York,    1949     11/18/2019              Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                           Inc.                                                     Secured: $125.00                    Secured: $0.00      unused gift cards or store
                                                                                       Priority: $0.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $125.00        General Unsecured: $250.00      classified as a general
                                                                                       Total: $250.00                    Total: $250.00     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
30   MERRYL H. SHABANI     Barneys New York,    1548     11/14/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $2,528.31                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $2,528.31     classified as a general
                                                                                     Total: $2,528.31                   Total: $2,528.31    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
31   MICHELLE SHAHBAZI     Barneys New York,    3851     12/12/2019          Administrative: $3,347.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $3,347.00     general unsecured claim. See
                                                                                      Total: $3,347.00                  Total: $3,347.00    paragraphs 24-28.
32   MIKE RYBAK & VANDA    Barneys New York,    4572     12/26/2019          Administrative: $1,058.08              Administrative: $0.00   This is a claim with respect to
     RYBAK                 Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,058.08     classified as a general
                                                                                      Total: $1,058.08                  Total: $1,058.08    unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                      Page 4 of 20
                 19-36300-cgm       Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                             Main Document
                                                              Pg 46 of 61
                                               Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
33   MINDY ELO             Barneys New York,    2805     11/28/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $1,409.94                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $1,409.94     classified as a general
                                                                                     Total: $1,409.94                   Total: $1,409.94    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
34   MINH BINH LUU         Barneys New York,    2000     11/18/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $172.84                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $172.84      classified as a general
                                                                                       Total: $172.84                    Total: $172.84     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
35   MITCHELL OSTWALD      Barneys New York,    2876     12/2/2019              Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                   Priority: $1,302.85                    Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,302.85     general unsecured claim. See
                                                                                      Total: $1,302.85                  Total: $1,302.85    paragraphs 24-28.
36   MITCHELL OSTWALD      Barneys New York,    5643     2/19/2020           Administrative: $1,302.85              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,302.85     general unsecured claim. See
                                                                                      Total: $1,302.85                  Total: $1,302.85    paragraphs 24-28.
37   NAMI LEE              Barneys New York,    2702     11/26/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                     Priority: $629.62                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $629.62      classified as a general
                                                                                        Total: $629.62                    Total: $629.62    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
38   NATALIA BRADSHAW      Barneys New York,    2424     11/23/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                      Priority: $28.00                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $28.00          General Unsecured: $56.00     classified as a general
                                                                                        Total: $56.00                      Total: $56.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
39   NATALIA LENSKY        Barneys New York,    3349     12/5/2019              Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $200.00                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $200.00      classified as a general
                                                                                       Total: $200.00                    Total: $200.00     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
40   NATALIA MAGEE         Barneys New York,    5277     1/16/2020              Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $437.80                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $437.80      classified as a general
                                                                                       Total: $437.80                    Total: $437.80     unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                      Page 5 of 20
                    19-36300-cgm    Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                             Main Document
                                                              Pg 47 of 61
                                               Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
41   NEIL POPOVIC          Barneys New York,    2896     11/30/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $537.94                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00         General Unsecured: $537.94      classified as a general
                                                                                       Total: $537.94                    Total: $537.94     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
42   NICOLE M PEREZ        Barneys New York,    4004     12/15/2019          Administrative: $1,000.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                      Total: $1,000.00                  Total: $1,000.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
43   NIKTA FORGHANI        Barneys New York,    4313     12/19/2019          Administrative: $1,144.51              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,144.51     classified as a general
                                                                                      Total: $1,144.51                  Total: $1,144.51    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
44   NINA V. PATE          Barneys New York,    3004     12/2/2019               Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $183.02                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $183.02        General Unsecured: $366.04      classified as a general
                                                                                       Total: $366.04                    Total: $366.04     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
45   NING HUANG            Barneys New York,    3210     12/3/2019              Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                   Priority: $1,689.50                    Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,689.50     general unsecured claim. See
                                                                                      Total: $1,689.50                  Total: $1,689.50    paragraphs 24-28.
46   NING HUANG            Barneys New York,    5802      3/3/2020           Administrative: $1,689.50              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,689.50     general unsecured claim. See
                                                                                      Total: $1,689.50                  Total: $1,689.50    paragraphs 24-28.
47   NORMAN M ROWE         Barneys New York,    1817     11/17/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                   Priority: $2,000.00                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $2,000.00     classified as a general
                                                                                      Total: $2,000.00                  Total: $2,000.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
48   OLENA WILSON          Barneys New York,    4808     12/30/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $400.00                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $400.00      classified as a general
                                                                                       Total: $400.00                    Total: $400.00     unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                      Page 6 of 20
                   19-36300-cgm      Doc 932     Filed 08/06/20 Entered 08/06/20 15:56:40                            Main Document
                                                              Pg 48 of 61
                                               Schedule 2 - Improperly Classified Claims


       Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
49   OREN ROSENBAUM       Barneys New York,    3501     12/9/2019            Administrative: $800.00              Administrative: $0.00    This is a claim with respect to
                          Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                      Priority: $0.00                   Priority: $0.00    credit, which is properly
                                                                          General Unsecured: $0.00         General Unsecured: $800.00      classified as a general
                                                                                      Total: $800.00                    Total: $800.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
50   PALLAVI DAS          Barneys New York,    3955     12/14/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                          Inc.                                                     Secured: $200.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $200.00                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $400.00      classified as a general
                                                                                      Total: $400.00                    Total: $400.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
51   PAMELA BROOKS        Barneys New York,    5745     2/27/2020           Administrative: $1,880.52              Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $1,880.52     general unsecured claim. See
                                                                                     Total: $1,880.52                  Total: $1,880.52    paragraphs 24-28.
52   PANTHEA TIZABGAR     Barneys New York,    3338     12/5/2019           Administrative: $1,500.00              Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                        Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $1,500.00     classified as a general
                                                                                     Total: $1,500.00                  Total: $1,500.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
53   PARICHER FARHAD      Barney's, Inc.       653      12/29/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                                                                                    Secured: $60.00                     Secured: $0.00     unused gift cards or store
                                                                                      Priority: $0.00                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00          General Unsecured: $60.00     classified as a general
                                                                                       Total: $60.00                      Total: $60.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
54   PARKER SHULL         Barneys New York,    4765     12/30/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                          Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $107.00                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $107.00      classified as a general
                                                                                      Total: $107.00                    Total: $107.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
55   PATRICIA C ROTHMAN   Barneys New York,    5787      3/2/2020           Administrative: $1,322.81              Administrative: $0.00   This is a claim with respect to
                          Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $1,322.81     general unsecured claim. See
                                                                                     Total: $1,322.81                  Total: $1,322.81    paragraphs 24-28.
56   PAULA CATHERINE      Barney's, Inc.       534      11/18/2019          Administrative: $1,680.00              Administrative: $0.00   This is a claim with respect to
     FELLBAUM                                                                         Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                        Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $1,680.00     classified as a general
                                                                                     Total: $1,680.00                  Total: $1,680.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.




                                                                     Page 7 of 20
                   19-36300-cgm     Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                             Main Document
                                                              Pg 49 of 61
                                               Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
57   PAULA K ERICKSON      Barneys New York,    1524     11/14/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $100.00                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00         General Unsecured: $100.00      classified as a general
                                                                                       Total: $100.00                    Total: $100.00     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
58   PHILIP LANKFORD       Barneys New York,    5038      1/7/2020             Administrative: $50.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                      Priority: $50.00                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $100.00      classified as a general
                                                                                       Total: $100.00                    Total: $100.00     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
59   QURAT UL ANN ALI      Barneys New York,    2069     11/19/2019          Administrative: $1,881.40              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,881.40     classified as a general
                                                                                      Total: $1,881.40                  Total: $1,881.40    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
60   RACHEL PADILLA        Barneys New York,    1944     11/18/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $300.00                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $300.00      classified as a general
                                                                                       Total: $300.00                    Total: $300.00     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
61   RACHEL SUTTON         Barneys New York,    5798      3/3/2020           Administrative: $6,604.64              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $6,604.64     general unsecured claim. See
                                                                                      Total: $6,604.64                  Total: $6,604.64    paragraphs 24-28.
62   RAMY KNIGHT           Barneys New York,    3226     12/3/2019           Administrative: $1,500.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,500.00     general unsecured claim. See
                                                                                      Total: $1,500.00                  Total: $1,500.00    paragraphs 24-28.
63   REGINA BELMONTE       Barneys New York,    5942      4/3/2020           Administrative: $1,300.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,300.00     general unsecured claim. See
                                                                                      Total: $1,300.00                  Total: $1,300.00    paragraphs 24-28.
64   RENA AMITAY           Barneys New York,    1714     11/15/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                   Priority: $1,150.00                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,150.00     classified as a general
                                                                                      Total: $1,150.00                  Total: $1,150.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                      Page 8 of 20
                  19-36300-cgm      Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                              Main Document
                                                              Pg 50 of 61
                                               Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts             Proposed Claim Amounts                Reason for Objection
65   RENA AMITAY           Barneys New York,    4222     12/17/2019         Administrative: $1,150.00                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                        Priority: $0.00                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00         General Unsecured: $1,150.00     classified as a general
                                                                                     Total: $1,150.00                    Total: $1,150.00    unsecured claim. See
                                                                                                                                             paragraphs 24-28.
66   REYNOLD HARVEY        Barneys New York,    5836      3/5/2020           Administrative: $5,000.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00        General Unsecured: $5,000.00     general unsecured claim. See
                                                                                      Total: $5,000.00                   Total: $5,000.00    paragraphs 24-28.
67   ROBERT M. CUMMING     Barneys New York,    1769     11/16/2019             Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
     JR                    Inc.                                                     Secured: $500.00                      Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                   Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00         General Unsecured: $500.00      classified as a general
                                                                                        Total: $500.00                     Total: $500.00    unsecured claim. See
                                                                                                                                             paragraphs 24-28.
68   ROGER KASS            Barneys New York,    1877     11/18/2019             Administrative: $0.00               Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                       Priority: $0.00                     Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00            General Unsecured: $0.00     classified as a general
                                                                                         Total: $0.00                        Total: $0.00    unsecured claim. See
                                                                                                                                             paragraphs 24-28.
69   RONALD BAILEY         Barneys New York,    5364     1/21/2020              Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                     Priority: $353.19                     Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00          General Unsecured: $353.19     classified as a general
                                                                                       Total: $353.19                      Total: $353.19    unsecured claim. See
                                                                                                                                             paragraphs 24-28.
70   RONTEZ VALENTINE      Barneys New York,    2617     11/26/2019             Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                  Secured: $1,513.36                       Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00        General Unsecured: $1,513.36     general unsecured claim. See
                                                                                      Total: $1,513.36                   Total: $1,513.36    paragraphs 24-28.
71   ROSS MARQUAND         Barneys New York,    5256     1/14/2020           Administrative: $6,306.73               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $6,306.73                     Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $12,613.46     classified as a general
                                                                                    Total: $12,613.46                   Total: $12,613.46    unsecured claim. See
                                                                                                                                             paragraphs 24-28.
72   ROXY NABA             Barneys New York,    4737     12/27/2019             Administrative: $0.00               Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                      Priority: $21.33                     Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00           General Unsecured: $21.33     classified as a general
                                                                                        Total: $21.33                       Total: $21.33    unsecured claim. See
                                                                                                                                             paragraphs 24-28.




                                                                      Page 9 of 20
                 19-36300-cgm       Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                             Main Document
                                                              Pg 51 of 61
                                               Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
73   SAHAR KARAMOUZ        Barneys New York,    5943      4/4/2020          Administrative: $1,510.48               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00        General Unsecured: $1,510.48     general unsecured claim. See
                                                                                     Total: $1,510.48                   Total: $1,510.48    paragraphs 24-28.
74   SALLY VILLARETE       Barneys New York,    4864     12/31/2019         Administrative: $2,978.81               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                        Priority: $0.00                   Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $2,978.81     classified as a general
                                                                                     Total: $2,978.81                   Total: $2,978.81    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
75   SALLY VILLARETE       Barneys New York,    4868     12/31/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $2,978.81                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $2,978.81     classified as a general
                                                                                     Total: $2,978.81                   Total: $2,978.81    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
76   SAMANTHA DICKOW       Barneys New York,    5845      3/5/2020          Administrative: $2,601.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00        General Unsecured: $2,601.00     general unsecured claim. See
                                                                                     Total: $2,601.00                   Total: $2,601.00    paragraphs 24-28.
77   SAMANTHA SIDLEY       Barneys New York,    2171     11/20/2019              Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                        Priority: $0.00                   Priority: $0.00   credit, which is properly
                                                                        General Unsecured: $4,000.00       General Unsecured: $4,000.00     classified as a general
                                                                                     Total: $4,000.00                   Total: $4,000.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
78   SANDRA MICONE         Barneys New York,    5418     1/27/2020              Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                      Priority: $16.34                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00          General Unsecured: $16.34     classified as a general
                                                                                        Total: $16.34                      Total: $16.34    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
79   SANDRA MILLENDER      Barneys New York,    5668     2/20/2020           Administrative: $1,585.26              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,585.26     general unsecured claim. See
                                                                                      Total: $1,585.26                  Total: $1,585.26    paragraphs 24-28.
80   SANDRA SIMANSKYTE     Barneys New York,    5246     1/14/2020           Administrative: $1,500.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,500.00     classified as a general
                                                                                      Total: $1,500.00                  Total: $1,500.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                     Page 10 of 20
                  19-36300-cgm      Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                             Main Document
                                                              Pg 52 of 61
                                               Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed      Current Claim Amounts             Proposed Claim Amounts                Reason for Objection
81   SARAH M. THRELFALL    Barneys New York,    4398     12/23/2019             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                      Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                    Priority: $745.65                     Priority: $0.00   credit, which is properly
                                                                         General Unsecured: $745.65        General Unsecured: $1,491.30     classified as a general
                                                                                    Total: $1,491.30                    Total: $1,491.30    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
82   SCOTT L JONES         Barneys New York,    1385     11/13/2019            Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                      Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                  Priority: $1,500.01                     Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $1,500.01     classified as a general
                                                                                    Total: $1,500.01                    Total: $1,500.01    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
83   SEAN ADAMS            Barneys New York,    5826      3/4/2020          Administrative: $2,032.32               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00        General Unsecured: $2,032.32     general unsecured claim. See
                                                                                     Total: $2,032.32                   Total: $2,032.32    paragraphs 24-28.
84   SENIHA KOKSAL         Barneys New York,    5758     2/27/2020         Administrative: $11,040.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                   Priority: $3,025.00                    Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $14,065.00     general unsecured claim. See
                                                                                    Total: $14,065.00                  Total: $14,065.00    paragraphs 24-28.
85   SENIHA KOKSAL         Barneys New York,    5824      3/4/2020         Administrative: $11,040.00               Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $11,040.00     general unsecured claim. See
                                                                                    Total: $11,040.00                  Total: $11,040.00    paragraphs 24-28.
86   SEUNGEUN SEUNG        Barneys New York,    2113     11/19/2019            Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                     Priority: $246.37                    Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00         General Unsecured: $246.37      classified as a general
                                                                                       Total: $246.37                     Total: $246.37    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
87   SHALINI JARIWALA      Barneys New York,    2546     11/25/2019            Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                      Secured: $0.00                      Secured: $0.00     returned merchandise, which
                                                                                    Priority: $503.50                     Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00          General Unsecured: $503.50     general unsecured claim. See
                                                                                      Total: $503.50                      Total: $503.50    paragraphs 24-28.
88   SHANE DONAHUE         Barneys New York,    3219     12/4/2019             Administrative: $0.00                Administrative: $0.00   This is a claim with respect to
                           Inc.                                                      Secured: $0.00                      Secured: $0.00     unused gift cards or store
                                                                                    Priority: $400.00                     Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00          General Unsecured: $400.00     classified as a general
                                                                                      Total: $400.00                      Total: $400.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                     Page 11 of 20
                 19-36300-cgm       Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                            Main Document
                                                              Pg 53 of 61
                                               Schedule 2 - Improperly Classified Claims


        Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
89   SHANSONG ZHANG        Barneys New York,    2685     11/29/2019             Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                           Inc.                                                       Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                     Priority: $469.55                  Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $469.55      classified as a general
                                                                                       Total: $469.55                   Total: $469.55     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
90   SHARON M COURY        Barneys New York,    5940      4/3/2020           Administrative: $250.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                      Secured: $0.00                    Secured: $0.00      returned merchandise, which
                                                                                      Priority: $0.00                   Priority: $0.00    is properly classified as a
                                                                           General Unsecured: $0.00        General Unsecured: $250.00      general unsecured claim. See
                                                                                      Total: $250.00                    Total: $250.00     paragraphs 24-28.
91   SHAWN HAMILTON        Barneys New York,    1389     11/12/2019            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $218.94                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $218.94      classified as a general
                                                                                      Total: $218.94                    Total: $218.94     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
92   SHEILA GUTMAN         Barneys New York,    5918     3/23/2020          Administrative: $1,555.00              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $1,555.00     general unsecured claim. See
                                                                                     Total: $1,555.00                  Total: $1,555.00    paragraphs 24-28.
93   SHERYL MERSTEN        Barneys New York,    5723     2/25/2020          Administrative: $4,033.84              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                        Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                           General Unsecured: $0.00       General Unsecured: $4,033.84     general unsecured claim. See
                                                                                     Total: $4,033.84                  Total: $4,033.84    paragraphs 24-28.
94   SHUANG WANG           Barneys New York,    4821     12/31/2019         Administrative: $1,219.94              Administrative: $0.00   This is a claim with respect to
                           Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                        Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                           General Unsecured: $0.00       General Unsecured: $1,219.94     classified as a general
                                                                                     Total: $1,219.94                  Total: $1,219.94    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
95   SHUO WANG             Barneys New York,    4039     12/15/2019            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $544.82                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $544.82      classified as a general
                                                                                      Total: $544.82                    Total: $544.82     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
96   SIMA KAZEROONI        Barneys New York,    4916      1/3/2020             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                           Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                    Priority: $430.92                   Priority: $0.00    credit, which is properly
                                                                           General Unsecured: $0.00        General Unsecured: $430.92      classified as a general
                                                                                      Total: $430.92                    Total: $430.92     unsecured claim. See
                                                                                                                                           paragraphs 24-28.




                                                                     Page 12 of 20
                    19-36300-cgm     Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                            Main Document
                                                               Pg 54 of 61
                                                Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
97    SIMA KAZEROONI        Barneys New York,    4917      1/3/2020              Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                       Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                      Priority: $590.76                  Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $590.76      classified as a general
                                                                                        Total: $590.76                   Total: $590.76     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
98    SIMONA LEWIS          Barneys New York,    5760     2/28/2020          Administrative: $1,351.18              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,351.18     general unsecured claim. See
                                                                                      Total: $1,351.18                  Total: $1,351.18    paragraphs 24-28.
99    SIMONETTE LOWY        Barneys New York,    1430     11/13/2019            Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
      GRIFKA                Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                     Priority: $832.00                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $832.00      classified as a general
                                                                                        Total: $832.00                    Total: $832.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
100   SONI BHATIA           Barneys New York,    1884     11/18/2019            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                      Priority: $54.76                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00          General Unsecured: $54.76     classified as a general
                                                                                        Total: $54.76                      Total: $54.76    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
101   SOO MIN JI            Barneys New York,    4328     12/19/2019         Administrative: $5,127.19              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $5,127.19     classified as a general
                                                                                      Total: $5,127.19                  Total: $5,127.19    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
102   STACEY STERMAN        Barneys New York,    5706     2/24/2020          Administrative: $1,235.82              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,235.82     general unsecured claim. See
                                                                                      Total: $1,235.82                  Total: $1,235.82    paragraphs 24-28.
103   STACI H. BAHN         Barneys New York,    5916     3/23/2020           Administrative: $240.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00        General Unsecured: $240.00      general unsecured claim. See
                                                                                        Total: $240.00                    Total: $240.00    paragraphs 24-28.
104   STACY CLAYWELL        Barneys New York,    5789      3/2/2020          Administrative: $1,380.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,380.00     general unsecured claim. See
                                                                                      Total: $1,380.00                  Total: $1,380.00    paragraphs 24-28.




                                                                      Page 13 of 20
                    19-36300-cgm     Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                           Main Document
                                                               Pg 55 of 61
                                                Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts          Proposed Claim Amounts                Reason for Objection
105   STELLA FLORES         Barneys New York,    1834     11/17/2019             Administrative: $0.00            Administrative: $0.00    This is a claim with respect to
                            Inc.                                                       Secured: $0.00                  Secured: $0.00      unused gift cards or store
                                                                                      Priority: $500.00                 Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $500.00      classified as a general
                                                                                        Total: $500.00                  Total: $500.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
106   STEPHANIE BLACK       Barneys New York,    3222     12/4/2019             Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                     Priority: $200.00                  Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $200.00      classified as a general
                                                                                       Total: $200.00                   Total: $200.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
107   STEPHANIE LEE         Barneys New York,    4205     12/18/2019            Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                   Secured: $0.00      returned merchandise, which
                                                                                     Priority: $607.48                  Priority: $0.00    is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $607.48      general unsecured claim. See
                                                                                       Total: $607.48                   Total: $607.48     paragraphs 24-28.
108   STEPHANIE MANICHE     Barneys New York,    3660     12/10/2019           Administrative: $50.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                      Priority: $50.00                  Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $100.00      classified as a general
                                                                                       Total: $100.00                   Total: $100.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
109   SUSAN GROBMAN         Barneys New York,    1804     11/17/2019          Administrative: $406.61              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                     Priority: $406.61                   Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $400.00      General Unsecured: $1,213.22     classified as a general
                                                                                     Total: $1,213.22                  Total: $1,213.22    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
110   SUSAN JARMON          Barneys New York,    1396     11/12/2019            Administrative: $0.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                     Priority: $300.00                  Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $300.00      classified as a general
                                                                                       Total: $300.00                   Total: $300.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.
111   SUSAN JEAN SAWYER     Barneys New York,    2531     11/25/2019            Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                   Priority: $1,500.00                   Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00      General Unsecured: $1,500.00     classified as a general
                                                                                     Total: $1,500.00                  Total: $1,500.00    unsecured claim. See
                                                                                                                                           paragraphs 24-28.
112   SUSAN QUICK           Barneys New York,    2718     11/26/2019          Administrative: $200.00             Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                   Secured: $0.00      unused gift cards or store
                                                                                     Priority: $200.00                  Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $400.00      classified as a general
                                                                                       Total: $400.00                   Total: $400.00     unsecured claim. See
                                                                                                                                           paragraphs 24-28.




                                                                      Page 14 of 20
                     19-36300-cgm    Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                            Main Document
                                                               Pg 56 of 61
                                                Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
113   SUZANNE ZWICKER       Barneys New York,    4121     12/16/2019         Administrative: $1,499.69              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,499.69     general unsecured claim. See
                                                                                      Total: $1,499.69                  Total: $1,499.69    paragraphs 24-28.
114   SYDNEY T POITIER      Barneys New York,    3134     12/3/2019          Administrative: $2,000.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $2,000.00     classified as a general
                                                                                      Total: $2,000.00                  Total: $2,000.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
115   TAMAR HARGROVE        Barneys New York,    5569     2/11/2020             Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $1,000.00                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                     Total: $1,000.00                   Total: $1,000.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
116   TARYN PARILLON        Barneys New York,    4636     12/26/2019         Administrative: $1,177.67              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,177.67     general unsecured claim. See
                                                                                      Total: $1,177.67                  Total: $1,177.67    paragraphs 24-28.
117   TERRI FRANKLIN        Barneys New York,    5921     3/24/2020           Administrative: $650.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00        General Unsecured: $650.00      general unsecured claim. See
                                                                                        Total: $650.00                    Total: $650.00    paragraphs 24-28.
118   TESSA E. NOE          Barneys New York,    5413     1/27/2020          Administrative: $2,975.65              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $2,975.65     classified as a general
                                                                                      Total: $2,975.65                  Total: $2,975.65    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
119   THERESA TOLLIVER      Barneys New York,    5875      3/9/2020          Administrative: $1,008.99              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,008.99     general unsecured claim. See
                                                                                      Total: $1,008.99                  Total: $1,008.99    paragraphs 24-28.
120   THOMAS KEASLING       Barneys New York,    4571     12/24/2019           Administrative: $29.15               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00         General Unsecured: $29.15      classified as a general
                                                                                         Total: $29.15                     Total: $29.15    unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                      Page 15 of 20
                  19-36300-cgm       Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                            Main Document
                                                               Pg 57 of 61
                                                Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
121   THOMAS KRESNICKA      Barneys New York,    4601     12/24/2019             Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                      Priority: $231.60                   Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00        General Unsecured: $231.60      general unsecured claim. See
                                                                                        Total: $231.60                    Total: $231.60    paragraphs 24-28.
122   THUHA DAO             Barneys New York,    4092     12/16/2019         Administrative: $1,022.68              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,022.68     general unsecured claim. See
                                                                                      Total: $1,022.68                  Total: $1,022.68    paragraphs 24-28.
123   TIFFANY BECK          Barneys New York,    5714     2/24/2020          Administrative: $2,241.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $2,241.00     general unsecured claim. See
                                                                                      Total: $2,241.00                  Total: $2,241.00    paragraphs 24-28.
124   TIKVA NEMANI          Barneys New York,    3531     12/9/2019              Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                      Priority: $196.01                   Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $196.01      classified as a general
                                                                                        Total: $196.01                    Total: $196.01    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
125   TODD JAY MITTY        Barneys New York,    4589     12/24/2019            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $100.00                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $100.00      classified as a general
                                                                                       Total: $100.00                    Total: $100.00     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
126   TONISE MCRAE          Barneys New York,    5819      3/4/2020          Administrative: $1,708.20              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,708.20     general unsecured claim. See
                                                                                      Total: $1,708.20                  Total: $1,708.20    paragraphs 24-28.
127   TONYA WHITENOEL       Barneys New York,    4144     12/19/2019          Administrative: $221.55               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                     Priority: $221.55                    Priority: $0.00   is properly classified as a
                                                                          General Unsecured: $221.55        General Unsecured: $664.65      general unsecured claim. See
                                                                                        Total: $664.65                    Total: $664.65    paragraphs 24-28.
128   TYLA BOHBOT           Barneys New York,    1594     11/14/2019             Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $267.18                     Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                          General Unsecured: $267.18        General Unsecured: $534.36      classified as a general
                                                                                        Total: $534.36                    Total: $534.36    unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                      Page 16 of 20
                    19-36300-cgm     Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                            Main Document
                                                               Pg 58 of 61
                                                Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
129   TYLER SAGER           Barneys New York,    1937     11/18/2019         Administrative: $2,220.40              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $2,220.40     classified as a general
                                                                                      Total: $2,220.40                  Total: $2,220.40    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
130   VALERIE ULENE         Barneys New York,    2088     11/19/2019         Administrative: $1,000.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $1,000.00     classified as a general
                                                                                      Total: $1,000.00                  Total: $1,000.00    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
131   VICTORIA BOND         Barneys New York,    1666     11/15/2019            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      returned merchandise, which
                                                                                     Priority: $346.49                   Priority: $0.00    is properly classified as a
                                                                            General Unsecured: $0.00        General Unsecured: $346.49      general unsecured claim. See
                                                                                       Total: $346.49                    Total: $346.49     paragraphs 24-28.
132   WAHID HAMID           Barneys New York,    2699     11/29/2019            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $500.00                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $500.00      classified as a general
                                                                                       Total: $500.00                    Total: $500.00     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
133   WEIJUE YIN            Barneys New York,    5912     3/20/2020           Administrative: $786.52              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      returned merchandise, which
                                                                                       Priority: $0.00                   Priority: $0.00    is properly classified as a
                                                                            General Unsecured: $0.00        General Unsecured: $786.52      general unsecured claim. See
                                                                                       Total: $786.52                    Total: $786.52     paragraphs 24-28.
134   WENDELL CALTON        Barneys New York,    3335     12/5/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $397.88                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $397.88      classified as a general
                                                                                       Total: $397.88                    Total: $397.88     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
135   WENDY FINKEL          Barneys New York,    4918      1/3/2020             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $133.37                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $133.37      classified as a general
                                                                                       Total: $133.37                    Total: $133.37     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
136   WILLIAM BOSAK         Barneys New York,    4355     12/20/2019            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $151.00                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $151.00      classified as a general
                                                                                       Total: $151.00                    Total: $151.00     unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                      Page 17 of 20
                  19-36300-cgm       Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                            Main Document
                                                               Pg 59 of 61
                                                Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts           Proposed Claim Amounts                Reason for Objection
137   WILLIAM CHANG         Barneys New York,    5725     2/24/2020          Administrative: $2,079.70              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $2,079.70     general unsecured claim. See
                                                                                      Total: $2,079.70                  Total: $2,079.70    paragraphs 24-28.
138   WILLIAM GARCIA        Barneys New York,    3496     12/9/2019          Administrative: $2,040.30              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                         Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $2,040.30     classified as a general
                                                                                      Total: $2,040.30                  Total: $2,040.30    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
139   WILLIAM NACEY         Barneys New York,    3188     12/4/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $690.53                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $690.53      classified as a general
                                                                                       Total: $690.53                    Total: $690.53     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
140   WILLIAM QUARTNER      Barneys New York,    1465     11/13/2019            Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                   Priority: $3,446.09                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00       General Unsecured: $3,446.09     classified as a general
                                                                                     Total: $3,446.09                   Total: $3,446.09    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
141   WILLIAM RASMUSSEN     Barneys New York,    4915      1/3/2020           Administrative: $399.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                   Priority: $1,099.00                    Priority: $0.00   is properly classified as a
                                                                            General Unsecured: $0.00       General Unsecured: $1,498.00     general unsecured claim. See
                                                                                     Total: $1,498.00                   Total: $1,498.00    paragraphs 24-28.
142   WISLAWA ROSENBLUM     Barneys New York,    1797     11/17/2019            Administrative: $0.00               Administrative: $0.00   This is a claim with respect to
                            Inc.                                                      Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                     Priority: $130.34                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $130.34      classified as a general
                                                                                       Total: $130.34                     Total: $130.34    unsecured claim. See
                                                                                                                                            paragraphs 24-28.
143   WONJI LEE KIM         Barneys New York,    5004      1/6/2020             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $441.20                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $441.20      classified as a general
                                                                                       Total: $441.20                    Total: $441.20     unsecured claim. See
                                                                                                                                            paragraphs 24-28.
144   XIAOLU WANG           Barneys New York,    1914     11/17/2019            Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                     Priority: $200.00                   Priority: $0.00    credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $200.00      classified as a general
                                                                                       Total: $200.00                    Total: $200.00     unsecured claim. See
                                                                                                                                            paragraphs 24-28.




                                                                      Page 18 of 20
                    19-36300-cgm     Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                             Main Document
                                                               Pg 60 of 61
                                                Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed       Current Claim Amounts            Proposed Claim Amounts                Reason for Objection
145   YASMIN KAZEMINY       Barneys New York,    1988     11/19/2019              Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                     Secured: $0.00     returned merchandise, which
                                                                                         Priority: $0.00                   Priority: $0.00   is properly classified as a
                                                                         General Unsecured: $2,700.00       General Unsecured: $2,700.00     general unsecured claim. See
                                                                                      Total: $2,700.00                   Total: $2,700.00    paragraphs 24-28.
146   YASU K. GRAHAM        Barneys New York,    2421     11/25/2019              Administrative: $0.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                       Secured: $0.00                     Secured: $0.00     unused gift cards or store
                                                                                    Priority: $1,488.44                    Priority: $0.00   credit, which is properly
                                                                            General Unsecured: $0.00        General Unsecured: $1,488.44     classified as a general
                                                                                      Total: $1,488.44                   Total: $1,488.44    unsecured claim. See
                                                                                                                                             paragraphs 24-28.
147   YASU K. GRAHAM        Barneys New York,    3707     12/10/2019          Administrative: $1,488.44              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                        Secured: $0.00                    Secured: $0.00     unused gift cards or store
                                                                                          Priority: $0.00                  Priority: $0.00   credit, which is properly
                                                                             General Unsecured: $0.00       General Unsecured: $1,488.44     classified as a general
                                                                                       Total: $1,488.44                  Total: $1,488.44    unsecured claim. See
                                                                                                                                             paragraphs 24-28.
148   YISHI WANG            Barneys New York,    3238     12/3/2019              Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                      Priority: $143.20                   Priority: $0.00    credit, which is properly
                                                                             General Unsecured: $0.00        General Unsecured: $143.20      classified as a general
                                                                                        Total: $143.20                    Total: $143.20     unsecured claim. See
                                                                                                                                             paragraphs 24-28.
149   YOUN JO LEE           Barneys New York,    4022     12/16/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00      returned merchandise, which
                                                                                      Priority: $507.00                   Priority: $0.00    is properly classified as a
                                                                             General Unsecured: $0.00        General Unsecured: $507.00      general unsecured claim. See
                                                                                        Total: $507.00                    Total: $507.00     paragraphs 24-28.
150   YOUN JO LEE           Barneys New York,    5780      3/2/2020              Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Inc.                                                       Secured: $0.00                    Secured: $0.00      returned merchandise, which
                                                                                      Priority: $500.00                   Priority: $0.00    is properly classified as a
                                                                             General Unsecured: $0.00        General Unsecured: $500.00      general unsecured claim. See
                                                                                        Total: $500.00                    Total: $500.00     paragraphs 24-28.
151   YVETTE BLACK          BNY Licensing         27      11/19/2019             Administrative: $0.00              Administrative: $0.00    This is a claim with respect to
                            Corp.                                                      Secured: $0.00                    Secured: $0.00      unused gift cards or store
                                                                                      Priority: $119.20                   Priority: $0.00    credit, which is properly
                                                                             General Unsecured: $0.00        General Unsecured: $119.20      classified as a general
                                                                                        Total: $119.20                    Total: $119.20     unsecured claim. See
                                                                                                                                             paragraphs 24-28.
152   YVETTE LARSON         Barneys New York,    5687     2/23/2020           Administrative: $1,010.00              Administrative: $0.00   This is a claim with respect to
                            Inc.                                                        Secured: $0.00                    Secured: $0.00     returned merchandise, which
                                                                                          Priority: $0.00                  Priority: $0.00   is properly classified as a
                                                                             General Unsecured: $0.00       General Unsecured: $1,010.00     general unsecured claim. See
                                                                                       Total: $1,010.00                  Total: $1,010.00    paragraphs 24-28.




                                                                      Page 19 of 20
                  19-36300-cgm       Doc 932      Filed 08/06/20 Entered 08/06/20 15:56:40                       Main Document
                                                               Pg 61 of 61
                                                Schedule 2 - Improperly Classified Claims


         Name of Claimant      Debtor Name      Claim #   Date Filed    Current Claim Amounts          Proposed Claim Amounts               Reason for Objection
153   ZACHARY JAMES         Barneys New York,    5082      1/9/2020           Administrative: $0.00            Administrative: $0.00   This is a claim with respect to
      WRIGHT                Inc.                                                    Secured: $0.00                  Secured: $0.00     returned merchandise, which
                                                                                   Priority: $124.50                 Priority: $0.00   is properly classified as a
                                                                         General Unsecured: $0.00       General Unsecured: $124.50     general unsecured claim. See
                                                                                     Total: $124.50                  Total: $124.50    paragraphs 24-28.
154   ZOE E PIDGEON         Barneys New York,    4579     12/26/2019          Administrative: $0.00            Administrative: $0.00   This is a claim with respect to
                            Inc.                                                    Secured: $0.00                  Secured: $0.00     returned merchandise, which
                                                                                     Priority: $0.00                 Priority: $0.00   is properly classified as a
                                                                         General Unsecured: $0.00         General Unsecured: $0.00     general unsecured claim. See
                                                                                        Total: $0.00                    Total: $0.00   paragraphs 24-28.


      TOTALS                                                                           $206,742.32                     $206,742.32




                                                                   Page 20 of 20
